OFFICE BUILDING LEASE

BETWEEN

WORLD TRADE CENTER BUILDING, INC., a corporation

LANDLORD

AND

CALIFORNIA FIRST NATIONAL BANCORP, a California corporation

TENANT

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
1. BASIC LEASE TERMS
1
2. PREMISES AND COMMON AREAS
3
3. TERM
3
4. POSSESSION
3
5. RENT
4
6. OPERATING EXPENSES; REAL PROPERTY TAXES AND ASSESSMENTS; UTILITIES COSTS
4
7. SECURITY DEPOSIT
5
8. USE
5
9. NOTICES
6
10. BROKERS
6
11. SURRENDER; HOLDING OVER
6
12. TAXES ON TENANT'S PROPERTY
7
13. ALTERATIONS
7
14. REPAIRS
8
15. LIENS
9
16. ENTRY BY LANDLORD
9
17. UTILITIES AND SERVICES
9
18. ASSUMPTION OF RISK AND INDEMNIFICATION
10
19. INSURANCE
10
20. DAMAGE OR DESTRUCTION
12
21. EMINENT DOMAIN
13
22. DEFAULTS AND REMEDIES
14
23. LANDLORD'S DEFAULT
16
24. ASSIGNMENT AND SUBLETTING
16
25. SUBORDINATION
18
26. ESTOPPEL CERTIFICATE
18
27. BUILDING PLANNING
18
28. RULES AND REGULATIONS
19
29. MODIFICATION AND CURE RIGHTS OF LANDLORD'S MORTGAGEES AND LESSORS
19
30. DEFINITION OF LANDLORD
19
31. WAIVER
19
32. PARKING
19
33. FORCE MAJEURE
21
34. SIGNS
21
35. LIMITATION ON LIABILITY
21
36. FINANCIAL STATEMENTS
21
37. QUIET ENJOYMENT
21
38. MISCELLANEOUS
22
39. EXECUTION OF LEASE
22



ADDENDUM



EXHIBITS:

A-I Site Plan A-II Outline of Floor Plan of Premises B Rentable Square Feet C
Work Letter Agreement D Notice of Lease Term Dates and Tenant's Percentage E
Definition of Operating Expenses, Real Property Taxes and Assessments, and
Utilities Costs F Standards for Utilities and Services G Estoppel Certificate H
Rules and Regulations I

Above Standard Interior Improvements

 


(i)

--------------------------------------------------------------------------------

OFFICE BUILDING LEASE

This OFFICE BUILDING LEASE ("Lease") is entered into as of the _30th_ day of
___January_______, 2003 by and between WORLD TRADE CENTER BUILDING, INC., a
corporation ("Landlord"), and CALIFORNIA FIRST NATIONAL BANCORP, a California
corporation ("Tenant").

     

     

 1.  BASIC LEASE TERMS. For purposes of this Lease, the following terms have the
     following definitions and meanings:

         
     
      a. Landlord: WORLD TRADE CENTER BUILDING, INC., a corporation
     
         
     
         
     
      b. Landlord's Address (For Notices):
     
         
     
         c/o CB Richard Ellis, Inc., 18201 Von Karman Avenue, Suite 1055,
         Irvine, California 92612, Attention: 18201 Building Manager, or such
         other place as Landlord may from time to time designate by notice to
         Tenant.
     
      c. Tenant: CALIFORNIA FIRST NATIONAL BANCORP, a California corporation.
     
         
     
      d. Tenant's Address (For Notices): Before the Commencement Date:
     
         
     
         California First National Bancorp, 5 Hutton Centre Drive, Suite 250,
         Santa Ana, California 92707 Attention: __Chief Financial Officer___ and
         after the Commencement Date, to the Premises, Attention: ___Chief
         Financial Officer___ or such other place as Tenant may from time to
         time designate by notice to Landlord.
     
         
     
      e. Development/Project: The parcel(s) of real property commonly known as
         Koll Center Irvine and located in the City of Irvine (the "City"),
         County of Orange (the "County"), State of California ("State"), as
         shown on the site plan attached hereto as Exhibit "A-I".
     
         
     
         
     
      f. Building: An eleven (11) story office building located within the
         Development, which Building contains approximately 219,678 Rentable
         Square Feet (subject to adjustment as provided in Exhibit "B"), with
         the street address of 18201 Von Karman Avenue, Irvine, California
         92612.
     
         
     
         
     
      g. Premises: Those certain premises known as Suites 420 (containing
         approximately 2,763 Rentable Square Feet [2,406 Usable Square Feet]),
         700 (containing approximately 20,304 Rentable Square Feet [19,194
         Usable Square Feet]) and 800 (containing approximately 20,304 Rentable
         Square Feet [19,194 Usable Square Feet]) as generally shown on the
         floor plan(s) attached hereto as Exhibit "A-II", located on the fourth
         (4th), seventh (7th) and eighth (8th) floors of the Building, which
         Premises contains in the aggregate approximately 43,371 Rentable Square
         Feet (40,794 Usable Square Feet), subject to adjustment as provided in
         Exhibit "B" and Exhibit "D".
     
         
     
         
     
      h. Tenant's Percentage: Tenant's percentage of the Building on a Rentable
         Square Foot basis, which initially is 19.7430%, subject to final
         determination as provided in Exhibit "B" and Exhibit "D".
     
         
     
         
     
      i. Term: Five (5) Lease Years and five (5) Months.
     
         
     
         
     
      j. Estimated Commencement Date: April 1, 2003.
     
         
     
         Estimated Expiration Date: August 31, 2008.
     
         
     
      k. Commencement Date: The date on which the Term of this Lease will
         commence as determined in accordance with the provisions of Exhibit "C"
         and as stated on Exhibit "D".
     
         
     
         
     
      l. Monthly Base Rent: $80,236.35 ($1.85/RSF). Subject to Paragraph 41(e),
         so long as Tenant is not in default under this Lease, Monthly Base Rent
         for the original Premises only (i.e., the initial 43,371 RSF leased by
         Tenant hereunder and not any First Offer Space or other additional
         space leased by Tenant) shall abate during months 1, 13, 25, 37 and 49
         of the initial Term pursuant to Paragraph 46 hereof.
     
         
     
         
     
      m. Intentionally Omitted
     
         
     
         Expense Allowance: The Expense Allowance as to Operating Expenses, the
         Expense Allowance as to Real Property Taxes and Assessments, and the
         Expense Allowance as to Utilities Costs, means that portion,
         respectively, of (a) Tenant's Percentage of Operating Expenses,
         (b) Tenant's Percentage of Real Property Taxes and Assessments, and
         (c) Tenant's Percentage of Utilities Costs, as described in Paragraph 6
         below, which Landlord has included in Monthly Base Rent, which, for
         purposes of this Lease, will be three (3) separate amounts as follows:
         (a) Tenant's Percentage of Operating Expenses for the 2003 calendar
         base year (hereinafter, the "Base Year"), (b) Tenant's Percentage of
         Real Property Taxes and Assessments for the Base Year, and (c) Tenant's
         Percentage of Utilities Costs for the Base Year.
     
         
     
         
     
      n. Security Deposit: None.
     
         
     
         --------------------------------------------------------------------------------
     
         
     
      o. Tenant Improvements: All tenant improvements installed or to be
         installed by Landlord or Tenant within the Premises to prepare the
         Premises for occupancy pursuant to the terms of the Work Letter
         Agreement attached hereto as Exhibit "C".
     
         
     
         
     
      p. Tenant Improvement Allowance: $14.33 per Usable Square Foot of the
         Premises, to be applied as provided in the Work Letter Agreement
         attached hereto as Exhibit "C".
     
         
     
         
     
      q. Permitted Use: General office space.
     
         
     
         
     
      r. Parking: Three (3) reserved employee parking spaces at the rate of
         $25.00 per stall per month fixed during the initial Term, and up to one
         hundred ninety-nine (199) unreserved employee parking spaces at the
         rate of $25.00 per stall per month fixed during the initial Term,
         subject to the terms and conditions of Paragraph 32 below and the Rules
         and Regulations regarding parking contained in Exhibit "H".
     
         
     
         
     
      s. Broker(s): CB Richard Ellis, representing Landlord; Simmonds Realty
         Group, representing Tenant.
     
         
     
         
     
      t. Guarantor(s): None.
     
         
     
         
     
      u. Interest Rate: shall mean the greater of nine percent (9%) per annum or
         two percent (2%) in excess of the prime lending or reference rate of
         Wells Fargo Bank N.A. or any successor bank in effect on the
         twenty-fifth (25th) day of the calendar month immediately prior to the
         event giving rise to the Interest Rate imposition; provided, however,
         the Interest Rate will in no event exceed the maximum interest rate
         permitted to be charged by applicable law.
     
         
     
         
     
      v. Exhibits: "A-1" through "I", inclusive, which Exhibits are attached to
         this Lease and incorporated herein by this reference. As provided in
         Paragraph 3 below, a completed version of Exhibit "D" will be delivered
         to Tenant after Landlord delivers possession of the Premises to Tenant.
     
         
     
         
     
      w. Addendum Paragraphs: 40 through 47, inclusive, which Addendum
         Paragraphs are attached to this Lease and incorporated herein by this
         reference.
     
         
     
     This Paragraph 1 represents a summary of the basic terms and definitions of
     this Lease. In the event of any inconsistency between the terms contained
     in this Paragraph 1 and any specific provision of this Lease, the terms of
     the more specific provision shall prevail.
     
     -2-
     
     --------------------------------------------------------------------------------

     PREMISES AND COMMON AREAS
     
     

         
     
         
     
      a. Premises. Landlord hereby leases to Tenant and Tenant hereby leases
         from Landlord the Premises as improved or to be improved with the
         Tenant Improvements described in the Work Letter Agreement, a copy of
         which is attached hereto as Exhibit "C".
     
         
         
         Mutual Covenants. Landlord and Tenant agree that the letting and hiring
         of the Premises is upon and subject to the terms, covenants and
         conditions contained in this Lease and each party covenants as a
         material part of the consideration for this Lease to keep and perform
         their respective obligations under this Lease.
         
         
         
         
         
         Tenant's Use of Common Areas. During the Term of this Lease, Tenant
         shall have the nonexclusive right to use in common with Landlord and
         all persons, firms and corporations conducting business in the
         Development and their respective customers, guests, licensees,
         invitees, subtenants, employees and agents (collectively, "Development
         Occupants"), subject to the terms of this Lease, the Rules and
         Regulations referenced in Paragraph 32 below and all covenants,
         conditions and restrictions now or hereafter affecting the Development,
         the following common areas of the Building and/or the Development
         (collectively, the "Common Areas"):
         
         
         
         The Building's common entrances, hallways, lobbies, public restrooms on
         multi-tenant floors, elevators, stairways and accessways, loading
         docks, ramps, drives and platforms and any passageways and serviceways
         thereto, and the common pipes, conduits, wires and appurtenant
         equipment within the Building which serve the Premises (collectively,
         "Building Common Areas"); and
         
         
         
         The parking facilities of the Development which serve the Building
         (subject to the provisions of Exhibit "H"), loading and unloading
         areas, trash areas, roadways, sidewalks, walkways, parkways, driveways,
         landscaped areas, plaza areas, fountains and similar areas and
         facilities situated within the Development and appurtenant to the
         Building which are not reserved for the exclusive use of any
         Development Occupants (collectively, "Development Common Areas").
         
         
         
         
         
         Landlord's Reservation of Rights. Provided Tenant's use of and access
         to the Premises and parking to be provided to Tenant under this Lease
         is not interfered with in an unreasonable manner, Landlord reserves for
         itself and for all other owner(s) and operator(s) of the Development
         Common Areas and the balance of the Development, the right from time to
         time to: (i) install, use, maintain, repair, replace and relocate
         pipes, ducts, conduits, wires and appurtenant meters and equipment
         above the ceiling surfaces, below the floor surfaces, within the walls
         and in the central core areas of the Building; (ii) make changes to the
         design and layout of the Development, including, without limitation,
         changes to buildings, driveways, entrances, loading and unloading
         areas, direction of traffic, landscaped areas and walkways, and,
         subject to the parking provisions contained in Paragraph 32 and
         Exhibit "H", parking spaces and parking areas; and (iii) use or close
         temporarily the Building Common Areas, the Development Common Areas
         and/or other portions of the Development while engaged in making
         improvements, repairs or alterations to the Building, the Development,
         or any portion thereof.
         
         

     

 2.  TERM. The term of this Lease ("Term") will be for the period designated in
     Subparagraph 1(i), commencing on the Commencement Date, and ending on the
     last day of the month in which the expiration of such period occurs,
     including any extensions of the Term pursuant to any provision of this
     Lease or written agreement of the parties. Each consecutive twelve (12)
     month period of the Term of this Lease, commencing on the Commencement
     Date, will be referred to herein as a "Lease Year". Landlord's Notice of
     Lease Term Dates and Tenant's Percentage ("Notice"), in the form of
     Exhibit "D" attached hereto, will set forth the Commencement Date, the date
     upon which the Term of this Lease shall end, the Rentable Square Feet
     within the Premises and the Building, and Tenant's Percentage and will be
     delivered to Tenant after Landlord delivers possession of the Premises to
     Tenant. The Notice will be binding upon Tenant unless Tenant objects to the
     Notice in writing within five (5) days of Tenant's receipt of the Notice.

     

     POSSESSION
     
     

         
     
         
     
      a. Delivery of Possession. Landlord agrees to deliver possession of the
         Premises to Tenant in accordance with the terms of the Work Letter
         Agreement attached hereto as Exhibit "C". Notwithstanding the
         foregoing, Landlord will not be obligated to deliver possession of the
         Premises to Tenant (but Tenant will be liable for rent if Landlord can
         otherwise deliver the Premises to Tenant) until Landlord has received
         from Tenant all of the following: (i) a copy of this Lease fully
         executed by Tenant and the guaranty of Tenant's obligations under this
         Lease, if any, executed by the Guarantor(s); (ii) the first installment
         of Monthly Base Rent; (iii) executed copies of policies of insurance or
         certificates thereof as required under Paragraph 19 of this Lease; and
         (iv) if Tenant is a corporation, such evidence as Landlord may
         reasonably require evidencing that (A) Tenant is authorized to enter
         into this Lease, and (B) the individuals executing this Lease on
         Tenant's behalf have the authority to bind Tenant.
     
         
         
         Condition of Premises. Prior to the Commencement Date and in accordance
         with the Work Letter Agreement attached hereto as Exhibit "C", Landlord
         and Tenant will jointly conduct a walk-through inspection of the
         Premises and will jointly prepare a punch-list ("Punch-List") of items
         required to be installed by Landlord under the Work Letter Agreement
         which require finishing or correction. The Punch-List will not include
         any items of damage to the Premises caused by Tenant's move-in or early
         entry, if permitted, which damage will be corrected or repaired by
         Landlord, at Tenant's expense or, at Landlord's
         
         
         -3-
         
         --------------------------------------------------------------------------------
         
         election, by Tenant, at Tenant's expense. Other than the items
         specified in the Punch-List, by taking possession of the Premises,
         Tenant will be deemed to have accepted the Premises in its condition on
         the date of delivery of possession and to have acknowledged that the
         Tenant Improvements have been installed as required by the Work Letter
         Agreement and that there are no additional items needing work or
         repair, latent defects of which Landlord is notified within ninety (90)
         days following the Commencement Date excepted. Landlord will cause all
         items in the Punch-List to be repaired or corrected within thirty (30)
         days following the preparation of the Punch-List or as soon as
         practicable after the preparation of the Punch-List. Tenant
         acknowledges that, except as expressly contained in this Lease, neither
         Landlord nor any agent of Landlord has made any representation or
         warranty with respect to the Premises, the Building, the Development or
         any portions thereof or with respect to the suitability of same for the
         conduct of Tenant's business and Tenant further acknowledges that
         Landlord will have no obligation to construct or complete any
         additional buildings or improvements within the Development.
         
         

     RENT
     
     

         
     
         
     
      a. Monthly Base Rent. Tenant agrees to pay Landlord the Monthly Base Rent
         for the Premises (subject to adjustment as hereinafter provided) in
         advance on the first day of each calendar month during the Term without
         prior notice or demand, except that Tenant agrees to pay the Monthly
         Base Rent for the second (2nd) month of the Term directly to Landlord
         concurrently with Tenant's delivery of the executed Lease to Landlord.
         If the Term of this Lease commences or ends on a day other than the
         first day of a calendar month, then the rent for such period will be
         prorated in the proportion that the number of days this Lease is in
         effect during such period bears to the number of days in such month.
         All rent must be paid to Landlord, without any deduction or offset, in
         lawful money of the United States of America, at the address designated
         by Landlord or to such other person or at such other place as Landlord
         may from time to time designate in writing.
     
         
         
         Additional Rent. All amounts and charges to be paid by Tenant
         hereunder, including, without limitation, payments for Operating
         Expenses, Real Property Taxes and Assessments, Utilities Costs,
         insurance, repairs and parking, will be considered additional rent for
         purposes of this Lease, and the word "rent" as used in this Lease will
         include all such additional rent unless the context specifically or
         clearly implies that only Monthly Base Rent is intended.
         
         
         
         
         
         Late Payments. Late payments of Monthly Base Rent and/or any item of
         additional rent will be subject to interest and a late charge as
         provided in Subparagraph 22(f) below.
         
         

     OPERATING EXPENSES; REAL PROPERTY TAXES AND ASSESSMENTS; UTILITIES COSTS
     
     

         
     
         
     
      a. Covenant to Pay. In addition to Monthly Base Rent, throughout the Term
         of this Lease, Tenant agrees to pay Landlord as additional rent in
         accordance with the terms of this Paragraph 6, the following amounts:
         (a) Tenant's Percentage of Operating Expenses in excess of the Expense
         Allowance for Operating Expenses; (b) Tenant's Percentage of Real
         Property Taxes and Assessments in excess of the Expense Allowance for
         Real Property Taxes and Assessments; and (c) Tenant's Percentage of
         Utilities Costs in excess of the Expense Allowance for Utilities Costs.
         "Operating Expenses," "Real Property Taxes and Assessments," and
         "Utilities Costs" shall have the meanings set forth in Exhibit "E"
         hereto.
     
         
         
         Estimate Statement. When Landlord makes a determination that Tenant
         must commence paying additional rent pursuant to Paragraph 6(a) above
         (which determination may be made retroactively provided the
         calculations are made in accordance with the terms of this Lease
         applicable thereto), and from time to time thereafter during the Term
         of this Lease, Landlord may deliver to Tenant a statement ("Estimate
         Statement") wherein Landlord will estimate some or all of the Operating
         Expenses, Real Property Taxes and Assessments, and Utilities Costs for
         the then current calendar year and Tenant's Percentage thereof. If the
         estimate of Tenant's Percentage of Operating Expenses, Tenant's
         Percentage of Real Property Taxes and Assessments, and/or Tenant's
         Percentage of Utilities Costs in the Estimate Statement exceeds
         Tenant's Expense Allowance with respect to Operating Expenses, Tenant's
         Expense Allowance with respect to Real Property Taxes and Assessments,
         and/or Tenant's Expense Allowance with respect to Utilities Costs,
         Tenant agrees to pay Landlord, as additional rent, one-twelfth (1/12th)
         of such excess each month thereafter, beginning with the next
         installment of rent due, until such time as Landlord issues a revised
         Estimate Statement; except that, concurrently with the regular monthly
         rent payment next due following the receipt of each such Estimate
         Statement, Tenant agrees to pay Landlord an amount equal to one monthly
         installment of such excess (less any applicable Operating Expenses,
         Real Property Taxes and Assessments, and/or Utilities Costs already
         paid) multiplied by the number of months from the beginning of the
         applicable calendar year to the month of such rent payment next due,
         all months inclusive. In the event Tenant's Percentage of Operating
         Expenses, Tenant's Percentage of Real Property Taxes and Assessments,
         and/or Tenant's Percentage of Utilities Costs for any calendar year is
         less than Tenant's Expense Allowance with respect to Operating
         Expenses, Tenant's Expense Allowance with respect to Real Property
         Taxes and Assessments, and/or Tenant's Expense Allowance with respect
         to Utilities Costs, respectively, Tenant will not be entitled to a
         credit against any rent, additional rent or Tenant's Percentage of
         future Operating Expenses, Tenant's Percentage of future Real Property
         Taxes and Assessments, or Tenant's Percentage of future Utilities Costs
         payable hereunder.
         
         
         
         
         
         Actual Statement. Within one hundred twenty (120) days after the end of
         each calendar year during the Term of this Lease following the Base
         Year, Landlord will deliver to Tenant a statement ("Actual Statement")
         which states the actual amounts incurred by Landlord for Operating
         Expenses, Real
         
         
         -4-
         
         --------------------------------------------------------------------------------
         
         Property Taxes and Assessments, and Utilities Costs for the preceding
         calendar year. If the Actual Statement reveals that Tenant's Percentage
         of any of the actual Operating Expenses, Real Property Taxes and
         Assessments, and/or Utilities Costs is more than the additional rent
         paid by Tenant individually for Operating Expenses, Real Property Taxes
         and Assessments, and/or Utilities Costs, respectively, on account of
         the preceding calendar year, Tenant agrees to pay Landlord the
         difference in a lump sum within ten (10) days of receipt of the Actual
         Statement. If the Actual Statement reveals that Tenant's Percentage of
         any of the actual Operating Expenses, Real Property Taxes and
         Assessments, and/or Utilities Costs is less than the additional rent
         paid by Tenant individually for Operating Expenses, Real Property Taxes
         and Assessments, and/or Utilities Costs, respectively, on account of
         the preceding calendar year, Landlord will credit any overpayment
         toward the next monthly installments of Tenant's Percentage of, as
         applicable, the Operating Expenses, Real Property Taxes and
         Assessments, and/or Utilities Costs due under this Lease; provided
         however, if this Lease has expired or terminated and Tenant was not in
         default of any monetary or material nonmonetary obligation under this
         Lease upon the occurrence thereof, then Landlord will promptly refund
         any such overpayment to Tenant.
         
         
         
         
         
         Miscellaneous. Any delay or failure by Landlord in delivering any
         Estimate Statement or Actual Statement pursuant to this Paragraph 6
         will not constitute a waiver of its right to require any payments by
         Tenant of additional rent nor will it relieve Tenant of its obligations
         pursuant to this Paragraph 6, except that Tenant will not be obligated
         to make any payments based on such Estimate Statement or Actual
         Statement until ten (10) days after receipt of such Estimate Statement
         or Actual Statement. Even though the Term has expired and Tenant has
         vacated the Premises, when the final determination is made of Tenant's
         Percentage of the actual Operating Expenses, actual Real Property Taxes
         and Assessments, and/or actual Utilities Costs for the year in which
         this Lease terminates, Tenant agrees to promptly pay any increase due
         over the estimated amounts paid and, conversely, if Tenant was not in
         default of any monetary or material nonmonetary obligation under this
         Lease upon such expiration, any overpayment made in the event said
         amounts decrease shall promptly be rebated by Landlord to Tenant. Such
         obligation will be a continuing one which will survive the expiration
         or earlier termination of this Lease. Prior to the expiration or sooner
         termination of the Lease Term and Landlord's acceptance of Tenant's
         surrender of the Premises, Landlord will have the right to estimate the
         actual Operating Expenses, actual Real Property Taxes and Assessments,
         and/or actual Utilities Costs for the then calendar year and to collect
         from Tenant prior to Tenant's surrender of the Premises, the following:
         (i) Tenant's Percentage of any excess of such actual Operating
         Expenses, (ii) Tenant's Percentage of any excess of such actual Real
         Property Taxes and Assessments, and/or (iii) Tenant's Percentage of any
         excess of such actual Utilities Costs over the respective estimated
         amounts thereof paid by Tenant in such calendar year.
         
         

     

 3.  SECURITY DEPOSIT. [INTENTIONALLY OMITTED].

     

     USE
     
     

         
     
         
     
      a. Tenant's Use of the Premises. The Premises may be used for the use or
         uses set forth in Subparagraph 1(r) only, and Tenant will not use or
         permit the Premises to be used for any other purpose without the prior
         written consent of Landlord, which consent Landlord may withhold in its
         sole and absolute discretion. Nothing in this Lease will be deemed to
         give Tenant any exclusive right to such use in the Building or the
         Development.
     
         
         
         Compliance After Lease Commencement. At Tenant's sole cost and expense,
         Tenant agrees to procure, maintain and hold available for Landlord's
         inspection, all governmental licenses and permits required for the
         proper and lawful conduct of Tenant's business from the Premises, if
         any. Tenant agrees not to use, alter or occupy the Premises or allow
         the Premises to be used, altered or occupied in violation of, and
         Tenant, at its sole cost and expense, agrees to use and occupy the
         Premises and cause the Premises to be used and occupied in compliance
         with: (i) any and all laws, statutes, zoning restrictions, ordinances,
         rules, regulations, orders and rulings now or hereafter in force and
         any requirements of any insurer, insurance authority or duly
         constituted public authority having jurisdiction over the Premises, the
         Building or the Development now or hereafter in force, (ii) the
         requirements of the Board of Fire Underwriters and any other similar
         body, (iii) the Certificate of Occupancy issued for the Building, and
         (iv) any recorded covenants, conditions and restrictions and similar
         regulatory agreements, if any, which affect the use, occupation or
         alteration of the Premises, the Building and/or the Development.
         Notwithstanding the foregoing, Tenant will not be responsible for the
         cost of any capital expenditures or alterations to the Premises
         required to make Tenant in compliance with any of the foregoing, except
         to the extent such costs or alterations are triggered by Tenant's
         particular use of the Premises or any Alterations made by or on behalf
         of Tenant. Tenant agrees to comply with the Rules and Regulations
         referenced in Paragraph 28 below. Tenant agrees not to do or permit
         anything to be done in or about the Premises which will in any manner
         obstruct or interfere with the rights of other tenants or occupants of
         the Development, or injure or unreasonably annoy them, or use or allow
         the Premises to be used for any unlawful or unreasonably objectionable
         purpose. Tenant agrees not to cause, maintain or permit any nuisance or
         waste in, on, under or about the Premises or elsewhere within the
         Development. Notwithstanding anything contained in this Lease to the
         contrary, all transferable development rights related in any way to the
         Development are and will remain vested in Landlord, and Tenant hereby
         waives any rights thereto.
         
         
         
         
         
         Hazardous Materials. Except for ordinary and general office supplies
         typically used in the ordinary course of business within office
         buildings, such as copier toner, liquid paper, glue, ink and common
         household cleaning materials (some or all of which may constitute
         "Hazardous Materials" as defined in this Lease), Tenant agrees not to
         cause or permit any Hazardous Materials to be brought upon,
         
         
         -5-
         
         --------------------------------------------------------------------------------
         
         stored, used, handled, generated, released or disposed of on, in, under
         or about the Premises, the Building, the Common Areas or any other
         portion of the Development by Tenant, its agents, employees,
         subtenants, assignees, licensees, contractors or invitees
         (collectively, "Tenant's Parties"), without the prior written consent
         of Landlord, which consent Landlord may withhold in its sole and
         absolute discretion. Upon the expiration or earlier termination of this
         Lease, Tenant agrees to promptly remove from the Premises, the Building
         and the Development, at its sole cost and expense, any and all
         Hazardous Materials, including any equipment or systems containing
         Hazardous Materials which are installed, brought upon, stored, used,
         generated or released upon, in, under or about the Premises, the
         Building and/or the Development or any portion thereof by Tenant or any
         of Tenant's Parties. To the fullest extent permitted by law, Tenant
         agrees to promptly indemnify, protect, defend and hold harmless
         Landlord and Landlord's partners, officers, directors, employees,
         agents, successors and assigns (collectively, "Landlord Indemnified
         Parties") from and against any and all claims, damages, judgments,
         suits, causes of action, losses, liabilities, penalties, fines,
         expenses and costs (including, without limitation, clean-up, removal,
         remediation and restoration costs, sums paid in settlement of claims,
         attorneys' fees, consultant fees and expert fees and court costs) which
         arise or result from the presence of Hazardous Materials on, in, under
         or about the Premises, the Building or any other portion of the
         Development and which are caused or permitted by Tenant or any of
         Tenant's Parties. Tenant agrees to promptly notify Landlord of any
         release of Hazardous Materials at the Premises, the Building or any
         other portion of the Development which Tenant becomes aware of during
         the Term of this Lease, whether caused by Tenant or any other persons
         or entities. In the event of any release of Hazardous Materials caused
         or permitted by Tenant or any of Tenant's Parties, Landlord shall have
         the right, but not the obligation, to cause Tenant to immediately take
         all steps Landlord deems necessary or appropriate to remediate such
         release and prevent any similar future release to the satisfaction of
         Landlord and Landlord's mortgagee(s). As used in this Lease, the term
         "Hazardous Materials" shall mean and include any hazardous or toxic
         materials, substances or wastes as now or hereafter designated under
         any law, statute, ordinance, rule, regulation, order or ruling of any
         agency of the State, the United States Government or any local
         governmental authority, including, without limitation, asbestos,
         petroleum, petroleum hydrocarbons and petroleum based products, urea
         formaldehyde foam insulation, polychlorinated biphenyls ("PCBs"), and
         freon and other chlorofluorocarbons. The provisions of this
         Subparagraph 8(c) will survive the expiration or earlier termination of
         this Lease. Landlord represents and warrants that, to Landlord's actual
         knowledge, without independent inquiry or investigation whatsoever,
         neither the Building's base construction nor the Building standard
         tenant improvements contain Hazardous Materials in excess of
         permissible levels under applicable law.
         
         

     

 4.  NOTICES. Any notice required or permitted to be given hereunder must be in
     writing and may be given by personal delivery (including delivery by
     overnight courier or an express mailing service) or by mail, if sent by
     registered or certified mail. Notices to Tenant shall be sufficient if
     delivered to Tenant at the address designated in Subparagraph 1(d) and
     notices to Landlord shall be sufficient if delivered to Landlord at the
     address designated in Subparagraph 1(b). Either party may specify a
     different address for notice purposes by written notice to the other.

     

     

 5.  BROKERS. The parties acknowledge that the broker(s) who negotiated this
     Lease are stated in Subparagraph 1(t). Each party represents and warrants
     to the other, that, to its knowledge, no other broker, agent or finder
     (a) negotiated or was instrumental in negotiating or consummating this
     Lease on its behalf, and (b) is or might be entitled to a commission or
     compensation in connection with this Lease. Landlord and Tenant each agree
     to promptly indemnify, protect, defend and hold harmless the other from and
     against any and all claims, damages, judgments, suits, causes of action,
     losses, liabilities, penalties, fines, expenses and costs (including
     attorneys' fees and court costs) resulting from any breach by the
     indemnifying party of the foregoing representation, including, without
     limitation, any claims that may be asserted by any broker, agent or finder
     undisclosed by the indemnifying party. The foregoing mutual indemnity shall
     survive the expiration or earlier termination of this Lease.

     

     SURRENDER; HOLDING OVER
     
     

         
     
         
     
      a. Surrender. The voluntary or other surrender of this Lease by Tenant, or
         a mutual cancellation thereof, shall not constitute a merger, and
         shall, at the option of Landlord, operate as an assignment to Landlord
         of any or all subleases or subtenancies. Upon the expiration or earlier
         termination of this Lease, Tenant agrees to peaceably surrender the
         Premises to Landlord broom clean and in a state of good order, repair
         and condition, ordinary wear and tear and casualty damage (if this
         Lease is terminated as a result thereof pursuant to Paragraph 20)
         excepted, with all of Tenant's personal property and Alterations (as
         defined in Paragraph 13) removed from the Premises to the extent
         required under Paragraph 13 and all damage caused by such removal
         repaired as required by Paragraph 13. Prior to the date Tenant is to
         actually surrender the Premises to Landlord, Tenant agrees to give
         Landlord reasonable prior notice of the exact date Tenant will
         surrender the Premises so that Landlord and Tenant can schedule a
         walk-through of the Premises to review the condition of the Premises
         and identify the Alterations and personal property which are to remain
         upon the Premises and which items Tenant is to remove, as well as any
         repairs Tenant is to make upon surrender of the Premises. The delivery
         of keys to any employee of Landlord or to Landlord's agent or any
         employee thereof alone will not be sufficient to constitute a
         termination of this Lease or a surrender of the Premises.
     
         
         
         Holding Over. Tenant will not be permitted to hold over possession of
         the Premises after the expiration or earlier termination of the Term
         without the express written consent of Landlord, which consent Landlord
         may withhold in its sole and absolute discretion. If Tenant holds over
         after the expiration or earlier termination of the Term, Landlord may,
         at its option, treat Tenant as a tenant at
         
         
         -6-
         
         --------------------------------------------------------------------------------
         
         sufferance only, and such continued occupancy by Tenant shall be
         subject to all of the terms, covenants and conditions of this Lease, so
         far as applicable, except that the Monthly Base Rent for any such
         holdover period shall be equal to one hundred twenty-five percent
         (125%) of the Monthly Base Rent in effect under this Lease immediately
         prior to such holdover, prorated on a monthly basis; provided, however,
         holdover rent for the first thirty (30) days of the holdover will not
         be prorated and a minimum of a full month's worth of holdover rent
         shall be due, whether Tenant holds over one (1) day or all thirty (30)
         days. Acceptance by Landlord of rent after such expiration or earlier
         termination will not result in a renewal of this Lease. The foregoing
         provisions of this Paragraph 11 are in addition to and do not affect
         Landlord's right of re-entry or any rights of Landlord under this Lease
         or as otherwise provided by law. If Tenant fails to surrender the
         Premises upon the expiration of this Lease in accordance with the terms
         of this Paragraph 11 despite demand to do so by Landlord, Tenant agrees
         to promptly indemnify, protect, defend and hold Landlord harmless from
         all claims, damages, judgments, suits, causes of action, losses,
         liabilities, penalties, fines, expenses and costs (including attorneys'
         fees and costs), including, without limitation, costs and expenses
         incurred by Landlord in returning the Premises to the condition in
         which Tenant was to surrender it and claims made by any succeeding
         tenant founded on or resulting from Tenant's failure to surrender the
         Premises. The provisions of this Subparagraph 11(b) will survive the
         expiration or earlier termination of this Lease.
         
         

     

 6.  TAXES ON TENANT'S PROPERTY. Tenant agrees to pay before delinquency, all
     taxes and assessments (real and personal) levied against any personal
     property or trade fixtures placed by Tenant in or about the Premises. If
     any such taxes or assessments are levied against Landlord or Landlord's
     property, Landlord may, after written notice to Tenant (and under proper
     protest if requested by Tenant) pay such taxes and assessments, in which
     event Tenant agrees to reimburse Landlord all amounts paid by Landlord
     within ten (10) business days after demand by Landlord; provided, however,
     Tenant, at its sole cost and expense, will have the right, with Landlord's
     cooperation, to bring suit in any court of competent jurisdiction to
     recover the amount of any such taxes and assessments so paid under protest.

     

     

 7.  ALTERATIONS. After installation of the initial Tenant Improvements for the
     Premises pursuant to Exhibit "C", Tenant may, at its sole cost and expense,
     make alterations, additions, improvements and decorations to the Premises
     (collectively, "Alterations") subject to and upon the following terms and
     conditions:

         
     
      a. Prohibited Alterations. Tenant may not make any Alterations which:
         (i) affect any area outside the Premises; (ii) affect the Building's
         structure, equipment, services or systems, or the proper functioning
         thereof, or Landlord's access thereto; (iii) affect the outside
         appearance, or adversely affect the character or use of the Building or
         the Building Common Areas; (iv) in the reasonable opinion of Landlord,
         lessen the value of the Building; or (v) will violate or require a
         change in any occupancy certificate applicable to the Premises.
     
         
     
         
     
      b. Landlord's Approval. Before proceeding with any Alterations which are
         not prohibited in Subparagraph 13(a) above, Tenant must first obtain
         Landlord's written approval of the plans, specifications and working
         drawings for such Alterations, which approval Landlord will not
         unreasonably withhold or delay; provided, however, Landlord's prior
         approval will not be required for any such Alterations which are not
         prohibited by Subparagraph 13(a) above and which cost less than
         Twenty-Five Thousand Dollars ($25,000) as long as (i) Tenant delivers
         to Landlord notice and a copy of any final plans, specifications and
         working drawings for any such Alterations at least ten (10) days prior
         to commencement of the work thereof, and (ii) the other conditions of
         this Paragraph 13 are satisfied, including, without limitation,
         conforming to Landlord's rules, regulations and insurance requirements
         which govern contractors. Landlord's approval of plans, specifications
         and/or working drawings for Alterations will not create any
         responsibility or liability on the part of Landlord for their
         completeness, design sufficiency, or compliance with applicable
         permits, laws, rules and regulations of governmental agencies or
         authorities.
     
         
     
         
     
      c. Contractors. Alterations may be made or installed only by contractors
         and subcontractors which have been approved by Landlord, which approval
         Landlord will not unreasonably withhold or delay; provided, however,
         Landlord reserves the right to require that Landlord's contractor for
         the Building be given the first opportunity to bid for any Alteration
         work, however, Tenant reserves the right to award such Alteration work
         to any Landlord approved contractor or subcontractor with the lowest
         cost bid. Before proceeding with any Alterations, Tenant agrees to
         provide Landlord with ten (10) days prior written notice and Tenant's
         contractors must obtain and maintain, on behalf of Tenant and at
         Tenant's sole cost and expense: (i) all necessary governmental permits
         and approvals for the commencement and completion of such Alterations;
         and (ii) if requested by Landlord, a completion and lien indemnity
         bond, or other surety, reasonably satisfactory to Landlord for such
         Alterations, however, no lien indemnity bond or other surety will be
         requested so long as Tenant utilizes Landlord's contractor for such
         Alterations, or if the cost of such Alterations is less than
         $150,000.00. Throughout the performance of any Alterations, Tenant
         agrees to obtain, or cause its contractors to obtain, workers
         compensation insurance and general liability insurance in compliance
         with the provisions of Paragraph 19 of this Lease.
     
         
     
         
     
      d. Manner of Performance. All Alterations must be performed: (i) in
         accordance with the approved plans, specifications and working
         drawings; (ii) in a lien-free and first-class and workmanlike manner;
         (iii) in compliance with all applicable permits, laws, statutes,
         ordinances, rules, regulations, orders and rulings now or hereafter in
         effect and imposed by any governmental agencies and authorities which
         assert jurisdiction; (iv) in such a manner so as not to interfere with
         the occupancy of any other tenant in the Building, nor impose any
         additional expense upon nor delay Landlord in the maintenance and
         
         
         -7-
         
         --------------------------------------------------------------------------------
         
         operation of the Building; and (v) at such times, in such manner, and
         subject to such rules and regulations as Landlord may from time to time
         reasonably designate.
     
         
     
         
     
      e. Ownership. The Tenant Improvements, including, without limitation, all
         affixed sinks, dishwashers, microwave ovens and other fixtures, and all
         Alterations will become the property of Landlord and will remain upon
         and be surrendered with the Premises at the end of the Term of this
         Lease; provided, however, Landlord may, by written notice delivered to
         Tenant concurrently with Landlord's approval of the final working
         drawings for any Alterations, identify those Alterations which Landlord
         will require Tenant to remove at the end of the Term of this Lease.
         Landlord may also require Tenant to remove Alterations which Landlord
         did not have the opportunity to approve as provided in this
         Paragraph 13. If Landlord requires Tenant to remove any Alterations,
         Tenant, at its sole cost and expense, agrees to remove the identified
         Alterations on or before the expiration or earlier termination of this
         Lease and repair any damage to the Premises caused by such removal (or,
         at Landlord's option, Tenant agrees to pay to Landlord all of
         Landlord's costs of such removal and repair).
     
         
     
         
     
      f. Plan Review. Tenant agrees to pay Landlord, as additional rent, the
         reasonable costs of professional services and costs for general
         conditions of Landlord's third party consultants if utilized by
         Landlord (but not Landlord's "in-house" personnel) for review of all
         plans, specifications and working drawings for any Alterations, within
         ten (10) business days after Tenant's receipt of invoices either from
         Landlord or such consultants. In addition, Tenant agrees to pay
         Landlord, within ten (10) business days after completion of any
         Alterations, a fee to cover Landlord's costs of supervising and
         administering the installation of such Alterations, in the amount of
         five percent (5%) of the cost of such Alterations, but in no event less
         than Two Hundred Fifty Dollars ($250.00).
     
         
     
         
     
      g. Personal Property. All articles of personal property owned by Tenant or
         installed by Tenant at its expense in the Premises (including Tenant's
         business and trade fixtures, furniture, movable partitions and
         equipment [such as telephones, copy machines, computer terminals,
         refrigerators and facsimile machines]) will be and remain the property
         of Tenant, and must be removed by Tenant from the Premises, at Tenant's
         sole cost and expense, on or before the expiration or earlier
         termination of this Lease. Tenant agrees to repair any damage caused by
         such removal at its cost on or before the expiration or earlier
         termination of this Lease.
     
         
     
         
     
      h. Removal of Alterations. If Tenant fails to remove by the expiration or
         earlier termination of this Lease all of its personal property, or any
         Alterations identified by Landlord for removal at the time the
         Alterations were approved by Landlord, Landlord may, at its option,
         treat such failure as a hold-over pursuant to Subparagraph 11(b) above,
         and/or Landlord may (without liability to Tenant for loss thereof)
         treat such personal property and/or Alterations as abandoned and, at
         Tenant's sole cost and expense, and in addition to Landlord's other
         rights and remedies under this Lease, at law or in equity: (a) remove
         and store such items; and/or (b) upon ten (10) days prior notice to
         Tenant, sell, discard or otherwise dispose of all or any such items at
         private or public sale for such price as Landlord may obtain or by
         other commercially reasonable means. Tenant shall be liable for all
         costs of disposition of Tenant's abandoned property and Landlord shall
         have no liability to Tenant with respect to any such abandoned
         property. Landlord agrees to apply the proceeds of any sale of any such
         property to any amounts due to Landlord under this Lease from Tenant
         (including Landlord's attorneys' fees and other costs incurred in the
         removal, storage and/or sale of such items), with any remainder to be
         paid to Tenant.
     
         

     REPAIRS
     
     

         
     
         
     
      a. Landlord's Obligations. Landlord agrees to repair and maintain the
         structural portions of the Building and the plumbing, heating,
         ventilating, air conditioning, elevator and electrical systems
         installed or furnished by Landlord in the Building and the Premises,
         unless such maintenance and repairs are (i) attributable to items
         installed in Tenant's Premises which are above standard interior
         improvements (such as, for example, custom lighting, special HVAC
         and/or electrical panels or systems, kitchen or restroom facilities and
         appliances constructed or installed within Tenant's Premises) and
         identified on Exhibit "I" attached hereto, or (ii) caused in part or in
         whole by the act, neglect or omission of any duty by Tenant, its
         agents, servants, employees or invitees, in which case Tenant will pay
         to Landlord, as additional rent, the reasonable cost of such
         maintenance and repairs. Landlord will not be liable for any failure to
         make any such repairs or to perform any maintenance unless such failure
         shall persist for an unreasonable time after written notice of the need
         of such repairs or maintenance is given to Landlord by Tenant. Except
         as provided in Paragraph 20, Tenant will not be entitled to any
         abatement of rent and Landlord will not have any liability by reason of
         any injury to or interference with Tenant's business arising from the
         making of any repairs, alterations or improvements in or to any portion
         of the Building or the Premises or in or to fixtures, appurtenances and
         equipment therein unless the same is a direct result of Landlord's
         gross negligence or willful misconduct. Tenant waives the right to make
         repairs at Landlord's expense under any law, statute, ordinance, rule,
         regulation, order or ruling (including, without limitation, to the
         extent the Premises are located in California, the provisions of
         California Civil Code Sections 1941 and 1942 and any successor statutes
         or laws of a similar nature).
     
         
         
         Tenant's Obligations. During the Term, Tenant shall, at its sole cost
         and expense, maintain and preserve the Premises in good order and
         repair (including, without limitation, the carpet, wallcovering, doors,
         equipment and Alterations, but excluding the items set forth in (a)
         above which are the responsibility of Landlord to maintain and which
         are in the Premises). Any such maintenance and repairs will be
         performed by Landlord's contractor or another contractor selected by
         Tenant which is reasonably satisfactory to Landlord. Tenant agrees to
         pay all costs and expenses incurred in such maintenance and
         
         
         -8-
         
         --------------------------------------------------------------------------------
         
         repair within seven (7) days after billing by Landlord or such
         contractor or contractors. Tenant agrees to cause any mechanics' liens
         or other liens arising as a result of work performed by Tenant or at
         Tenant's direction to be eliminated as provided in Paragraph 15 below.
         Except as provided in Subparagraph 14(a) above, Landlord has no
         obligation to alter, remodel, improve, repair, decorate or paint the
         Premises or any part thereof.
         
         
         
         
         
         Tenant's Failure to Repair. If Tenant refuses, has not commenced or
         neglects to repair and maintain the Premises properly as required
         hereunder to the reasonable satisfaction of Landlord, Landlord, at any
         time following an unreasonable time after Landlord makes a written
         demand on Tenant to effect such repair and maintenance, may enter upon
         the Premises and make such repairs and/or maintenance, and upon
         completion thereof, Tenant agrees to pay to Landlord as additional
         rent, Landlord's costs for making such repairs plus an amount not to
         exceed ten percent (10%) of such costs for overhead, within ten (10)
         days of receipt from Landlord of a written itemized bill therefor. Any
         amounts not reimbursed by Tenant within such ten (10) day period will
         bear interest at the Interest Rate until paid by Tenant.
         
         

     

 8.  LIENS. Tenant agrees not to permit any mechanic's, materialmen's or other
     liens to be filed against all or any part of the Development, the Building
     or the Premises, nor against Tenant's leasehold interest in the Premises,
     by reason of or in connection with any repairs, alterations, improvements
     or other work contracted for or undertaken by Tenant or any other act or
     omission of Tenant or Tenant's agents, employees, contractors, licensees or
     invitees. At Landlord's request, Tenant agrees to provide Landlord with
     enforceable, conditional and final lien releases (or other evidence
     reasonably requested by Landlord to demonstrate protection from liens) from
     all persons furnishing labor and/or materials at the Premises. Landlord
     will have the right at all reasonable times to post on the Premises and
     record any notices of non-responsibility which it deems necessary for
     protection from such liens. If any such liens are filed, Tenant will, at
     its sole cost, promptly cause such liens to be released of record or bonded
     so that it no longer affects title to the Development, the Building or the
     Premises. If Tenant fails to cause any such liens to be so released or
     bonded within twenty (20) days after filing thereof, such failure will be
     deemed a material breach by Tenant under this Lease without the benefit of
     any additional notice or cure period described in Paragraph 22 below, and
     Landlord may, without waiving its rights and remedies based on such breach,
     and without releasing Tenant from any of its obligations, cause such liens
     to be released by any means it shall deem proper, including payment in
     satisfaction of the claims giving rise to such liens. Tenant agrees to pay
     to Landlord within twenty (20) days after receipt of invoice from Landlord,
     any sum paid by Landlord to remove such liens, together with interest at
     the Interest Rate from the date of such payment by Landlord.

     

     

 9.  ENTRY BY LANDLORD. Landlord and its employees and agents will at all times
     have the right to enter the Premises to inspect the same, to supply
     janitorial service and any other service to be provided by Landlord to
     Tenant hereunder, to show the Premises to prospective purchasers or
     tenants, to post notices of nonresponsibility, and/or to repair the
     Premises as permitted or required by this Lease. In exercising such entry
     rights, Landlord will endeavor to minimize, as reasonably practicable, the
     interference with Tenant's business, and will provide Tenant with
     reasonable advance notice of any such entry (except in emergency
     situations). Landlord may, in order to carry out such purposes, erect
     scaffolding and other necessary structures where reasonably required by the
     character of the work to be performed. Landlord will at all times have and
     retain a key with which to unlock all doors in the Premises, excluding
     Tenant's vaults and safes. Landlord will have the right to use any and all
     means which Landlord may reasonably deem proper to open said doors in an
     emergency in order to obtain entry to the Premises. Any entry to the
     Premises obtained by Landlord by any of said means, or otherwise, will not
     be construed or deemed to be a forcible or unlawful entry into the
     Premises, or an eviction of Tenant from the Premises.

     

     

 10. UTILITIES AND SERVICES. Throughout the Term of the Lease so long as the
     Premises are occupied, Landlord agrees to furnish or cause to be furnished
     to the Premises the utilities and services described in the Standards for
     Utilities and Services attached hereto as Exhibit "F", subject to the
     conditions and in accordance with the standards set forth therein. Landlord
     may require Tenant from time to time to provide Landlord with a list of
     Tenant's employees and/or agents which are authorized by Tenant to
     subscribe on behalf of Tenant for any additional services which may be
     provided by Landlord. Any such additional services will be provided to
     Tenant at Tenant's cost. Landlord will not be liable to Tenant for any
     failure to furnish any of the foregoing utilities and services if such
     failure is caused by all or any of the following: (i) accident, breakage or
     repairs except to the extent caused by Landlord's negligence; (ii) strikes,
     lockouts or other labor disturbance or labor dispute of any character;
     (iii) governmental regulation, moratorium or other governmental action or
     inaction; (iv) inability despite the exercise of reasonable diligence to
     obtain electricity, water or fuel; (v) service interruptions or any other
     unavailability of utilities resulting from causes beyond Landlord's
     control, including, without limitation, any utility service provider
     initiated "brown-out" or "black-out"; or (vi) any other cause beyond
     Landlord's reasonable control. In addition, in the event of any stoppage or
     interruption of services or utilities, Tenant shall not be entitled to any
     abatement or reduction of rent (except as expressly provided in
     Subparagraphs 20(f) or 21(b) if such failure results from a damage or
     taking described therein), no eviction of Tenant will result from such
     failure and Tenant will not be relieved from the performance of any
     covenant or agreement in this Lease because of such failure. In the event
     of any failure, stoppage or interruption thereof, Landlord agrees to
     diligently attempt to resume service promptly. If Tenant requires or
     utilizes more water or electrical power than is considered reasonable or
     normal by Landlord, either by operating extended hours or intensive demand,
     Landlord may at its option require Tenant to pay, as additional rent, the
     cost, as fairly determined by Landlord, incurred by such extraordinary
     usage
     
     
     -9-
     
     --------------------------------------------------------------------------------
     
     (including, without limitation, costs of replacing light bulbs more often
     than normal and costs of extra janitorial services) and/or Landlord may
     install separate meter(s) for the Premises, at Tenant's sole expense, and
     Tenant agrees thereafter to pay all charges of the utility providing
     service and Landlord will make an appropriate adjustment to Tenant's
     Utilities Costs calculation to account for the fact Tenant is directly
     paying such metered charges, provided Tenant will remain obligated to pay
     its proportionate share of Utilities Costs subject to such adjustment.

     

     ASSUMPTION OF RISK AND INDEMNIFICATION
     
     

         
     
         
     
      a. Assumption of Risk. Tenant, as a material part of the consideration to
         Landlord, hereby agrees that neither Landlord nor any Landlord
         Indemnified Parties (as defined in Subparagraph 8(c) above) will be
         liable to Tenant for, and Tenant expressly assumes the risk of and
         waives any and all claims it may have against Landlord or any Landlord
         Indemnified Parties (except for the grossly negligent or intentionally
         wrongful act or omission of Landlord or any Landlord Indemnified
         Parties) with respect to, (i) any and all damage to property or injury
         to persons in, upon or about the Premises, the Building or the
         Development resulting from any act or omission of Landlord, (ii) any
         such damage caused by other tenants or persons in or about the Building
         or the Development, or caused by quasi-public work, (iii) any damage to
         property entrusted to employees of the Building, (iv) any loss of or
         damage to property by theft or otherwise, or (v) any injury or damage
         to persons or property resulting from any casualty, explosion, falling
         plaster or other masonry or glass, steam, gas, electricity, water or
         rain which may leak from any part of the Building or any other portion
         of the Development or from the pipes, appliances or plumbing works
         therein or from the roof, street or subsurface or from any other place,
         or resulting from dampness. Notwithstanding anything to the contrary
         contained in this Lease, neither Landlord nor any Landlord Indemnified
         Parties will be liable for consequential damages arising out of any
         loss of the use of the Premises or any equipment or facilities therein
         by Tenant or any Tenant Parties or for interference with light or other
         incorporeal hereditaments. Tenant agrees to give prompt notice to
         Landlord in case of fire or accidents in the Premises or the Building,
         or of defects therein or in the fixtures or equipment.
     
         
         
         Indemnification. Tenant will be liable for, and agrees, to the maximum
         extent permissible under applicable law, to indemnify, protect, defend
         and hold harmless Landlord and all Landlord Indemnified Parties, from
         and against, any and all claims, damages, judgments, suits, causes of
         action, losses, liabilities, penalties, fines, expenses and costs,
         including attorneys' fees and court costs (collectively, "Indemnified
         Claims"), arising or resulting from (i) any act or omission of Tenant
         or any Tenant Parties (as defined in Subparagraph 8(c) above); (ii) the
         use of the Premises and Common Areas and conduct of Tenant's business
         by Tenant or any Tenant Parties, or any other activity, work or thing
         done, permitted or suffered by Tenant or any Tenant Parties, in or
         about the Premises, the Building or elsewhere within the Development;
         and/or (iii) any default by Tenant of any obligations on Tenant's part
         to be performed under the terms of this Lease. In case any action or
         proceeding is brought against Landlord or any Landlord Indemnified
         Parties by reason of any such Indemnified Claims, Tenant, upon notice
         from Landlord, agrees to defend the same at Tenant's sole cost and
         expense by counsel approved in writing by Landlord, which approval
         Landlord will not unreasonably withhold, condition or delay.
         
         
         
         
         
         Survival; No Release of Insurers. Tenant's indemnification obligations
         under Subparagraph 18(b) will survive the expiration or earlier
         termination of this Lease. Tenant's covenants, agreements and
         indemnification obligation in Subparagraphs 18(a) and 18(b) above, are
         not intended to and will not relieve any insurance carrier of its
         obligations under policies required to be carried by Tenant pursuant to
         the provisions of this Lease.
         
         
         
         
         
         Indemnity by Landlord. Notwithstanding anything to the contrary
         contained in Paragraph 18 of, or elsewhere in, this Lease, Tenant shall
         not be required to indemnify and hold Landlord harmless from any
         Indemnified Claims resulting from the negligence or willful misconduct
         of Landlord or Landlord's agents, employees or contractors (except for
         damage to Tenant's personal property, fixtures, furniture and equipment
         in the Premises, to the extent Tenant is required to obtain insurance
         coverage therefor pursuant to the terms of this Lease), and, subject to
         the limitations contained in (i) the second to the last sentence of
         Paragraph 18(a) of this Lease, and (ii) Paragraph 35 of this Lease,
         Landlord agrees to indemnify, protect, defend and hold Tenant harmless
         from and against any and all such Indemnified Claims. Landlord's
         indemnification obligations under this paragraph will survive the
         expiration or earlier termination of this Lease and are not intended to
         and will not relieve any insurance carrier of its obligations under
         policies required to be carried by Landlord and/or by Tenant pursuant
         to the provisions of this Lease. In case any action or proceeding is
         brought against Tenant by reason of any such Indemnified Claims,
         Landlord, upon notice from Tenant, agrees to defend the same at
         Landlord's sole cost and expense by counsel approved in writing by
         Tenant, which approval Tenant will not unreasonably withhold, condition
         or delay.
         
         

     INSURANCE
     
     

         
     
         
     
      a. Tenant's Insurance. On or before the earlier to occur of (i) the
         Commencement Date, or (ii) the date Tenant commences any work of any
         type in the Premises pursuant to this Lease (which may be prior to the
         Commencement Date), and continuing throughout the entire Term hereof
         and any other period of occupancy, Tenant agrees to keep in full force
         and effect, at its sole cost and expense, the following insurance:
     
         "All Risks" property insurance including at least the following perils:
         fire and extended coverage, smoke damage, vandalism, malicious
         mischief, sprinkler leakage (including earthquake sprinkler
         
         
         -10-
         
         --------------------------------------------------------------------------------
         
         leakage). This insurance policy must be upon all property owned by
         Tenant, for which Tenant is legally liable, or which is installed at
         Tenant's expense, and which is located in the Building including,
         without limitation, any Alterations, and all furniture, fittings,
         installations, fixtures and any other personal property of Tenant, in
         an amount not less than ninety percent (90%) of the full replacement
         cost thereof. If there is a dispute as to full replacement cost, the
         decision of Landlord or any mortgagee of Landlord will be presumptive.
         
         
         
         One Hundred Eighty (180) day insurance coverage for business
         interruption and loss of income and extra expense insuring the same
         perils described in Subparagraph 19(a)(i) above, in such amounts as
         will reimburse Tenant for any direct or indirect loss of earnings
         attributable to any such perils including prevention of access to the
         Premises, Tenant's parking areas or the Building as a result of any
         such perils.
         
         
         
         Commercial General Liability Insurance or Comprehensive General
         Liability Insurance (on an occurrence form) insuring bodily injury,
         personal injury and property damage including the following divisions
         and extensions of coverage: Premises and Operations; Owners and
         Contractors protective; blanket contractual liability (including
         coverage for Tenant's indemnity obligations under this Lease); products
         and completed operations; and liquor liability (if Tenant serves
         alcohol on the Premises). Such insurance must have the following
         minimum limits of liability: bodily injury, personal injury and
         property damage - $2,000,000 each occurrence, $3,000,000 in the
         aggregate, provided that if liability coverage is provided by a
         Commercial General Liability policy the general aggregate limit shall
         apply separately and in total to this location only (per location
         general aggregate), and provided further, such minimum limits of
         liability may be adjusted from year to year to reflect increases in
         coverages as recommended by Landlord's insurance carrier as being
         prudent and commercially reasonable for tenants of first class office
         buildings comparable to the Building, rounded to the nearest five
         hundred thousand dollars.
         
         
         
         Comprehensive Automobile Liability insuring bodily injury and property
         damage arising from all owned and hired vehicles, if any, with minimum
         limits of liability of $1,000,000 per accident.
         
         
         
         Worker's Compensation as required by the laws of the State.
         
         
         
         Any other form or forms of insurance as Tenant or Landlord or any
         mortgagees of Landlord may reasonably require from time to time in
         form, in amounts, and for insurance risks against which, a prudent
         tenant would protect itself, but only to the extent coverage for such
         risks and amounts are available in the insurance market at commercially
         acceptable rates. Landlord makes no representation that the limits of
         liability required to be carried by Tenant under the terms of this
         Lease are adequate to protect Tenant's interests and Tenant should
         obtain such additional insurance or increased liability limits as
         Tenant deems appropriate.
         
         
         
         
         
         Supplemental Tenant Insurance Requirements.
         
         
         
         All policies must be in a form reasonably satisfactory to Landlord and
         issued by an insurer admitted to do business in the State.
         
         
         
         All policies must be issued by insurers with a policyholder rating of
         "A" and a financial rating of "X" in the most recent version of Best's
         Key Rating Guide.
         
         
         
         All policies must contain a requirement to notify Landlord (and
         Landlord's property manager and any mortgagees or ground lessors of
         Landlord who are named as additional insureds, if any) in writing not
         less than thirty (30) days prior to any material change, reduction in
         coverage, cancellation or other termination thereof. Tenant agrees to
         deliver to Landlord, as soon as practicable after placing the required
         insurance, but in any event within the time frame specified in
         Subparagraph 19(a) above, certificate(s) of insurance and/or if
         required by Landlord, certified copies of each policy evidencing the
         existence of such insurance and Tenant's compliance with the provisions
         of this Paragraph 19. Tenant agrees to cause replacement policies or
         certificates to be delivered to Landlord not less than thirty (30) days
         prior to the expiration of any such policy or policies. If any such
         initial or replacement policies or certificates are not furnished
         within the time(s) specified herein, Tenant will be deemed to be in
         material default under this Lease without the benefit of any additional
         notice or cure period provided in Subparagraph 22(a)(iii) below, and
         Landlord will have the right, but not the obligation, to procure such
         insurance as Landlord deems necessary to protect Landlord's interests
         at Tenant's expense. If Landlord obtains any insurance that is the
         responsibility of Tenant under this Paragraph 19, Landlord agrees to
         deliver to Tenant a written statement setting forth the cost of any
         such insurance and showing in reasonable detail the manner in which it
         has been computed and Tenant agrees to promptly reimburse Landlord for
         such costs as additional rent.
         
         
         
         General Liability and Automobile Liability policies under
         Subparagraphs 19(a)(iii) and (iv) must name Landlord and Landlord's
         property manager (and at Landlord's request, Landlord's mortgagees and
         ground lessors of which Tenant has been informed in writing) as
         additional insureds and must also contain a provision that the
         insurance afforded by such policy is primary insurance and any
         insurance carried by Landlord and Landlord's property manager or
         Landlord's mortgagees or ground lessors, if any, will be excess over
         and non-contributing with Tenant's insurance.
         
         
         
         
         
         Tenant's Use. Tenant will not keep, use, sell or offer for sale in or
         upon the Premises any article which may be prohibited by any insurance
         policy periodically in force covering the Building or the
         
         
         -11-
         
         --------------------------------------------------------------------------------
         
         Development Common Areas. If Tenant's occupancy or business in, or on,
         the Premises, whether or not Landlord has consented to the same,
         results in any increase in premiums for the insurance periodically
         carried by Landlord with respect to the Building or the Development
         Common Areas or results in the need for Landlord to maintain special or
         additional insurance, Tenant agrees to pay Landlord the cost of any
         such increase in premiums or special or additional coverage as
         additional rent within ten (10) days after being billed therefor by
         Landlord. In determining whether increased premiums are a result of
         Tenant's use of the Premises, a schedule issued by the organization
         computing the insurance rate on the Building, the Development Common
         Areas or the Tenant Improvements showing the various components of such
         rate, will be conclusive evidence of the several items and charges
         which make up such rate. Tenant agrees to promptly comply with all
         reasonable requirements of the insurance authority or any present or
         future insurer relating to the Premises.
         
         
         
         
         
         Cancellation of Landlord's Policies. If any of Landlord's insurance
         policies are cancelled or cancellation is threatened or the coverage
         reduced or threatened to be reduced in any way because of the use of
         the Premises or any part thereof by Tenant or any assignee or subtenant
         of Tenant or by anyone Tenant permits on the Premises and, if Tenant
         fails to remedy the condition giving rise to such cancellation,
         threatened cancellation, reduction of coverage, threatened reduction of
         coverage, increase in premiums, or threatened increase in premiums,
         within forty-eight (48) hours after notice thereof, Tenant will be
         deemed to be in material default of this Lease and Landlord may, at its
         option, either terminate this Lease or enter upon the Premises and
         attempt to remedy such condition, and Tenant shall promptly pay
         Landlord the reasonable costs of such remedy as additional rent. If
         Landlord is unable, or elects not to remedy such condition, then
         Landlord will have all of the remedies provided for in this Lease in
         the event of a default by Tenant.
         
         
         
         
         
         Waiver of Subrogation. Tenant's property insurance shall contain a
         clause whereby the insurer waives all rights of recovery by way of
         subrogation against Landlord. Tenant shall also obtain and furnish
         evidence to Landlord of the waiver by Tenant's worker's compensation
         insurance carrier of all rights of recovery by way of subrogation
         against Landlord.
         
         
         
         
         
         Landlord Insurance. Landlord shall carry "all risk" coverage insurance
         for the full replacement cost of the Building, exclusive of
         foundations, footings, excavation and any Alterations which Tenant is
         required to insure pursuant to the terms of this Lease. Landlord shall
         also carry commercial general liability insurance with limits of not
         less than $2,000,000 per occurrence, insuring against any and all
         liability with respect to the Building or arising out of Landlord's
         maintenance, use or occupancy thereof. Landlord reserves the right to
         carry such insurance under an "umbrella" or "blanket" policy or
         policies of insurance. The costs for such insurance as applicable to
         the Building and the Development shall constitute a component of
         Operating Expenses.
         
         

     DAMAGE OR DESTRUCTION
     
     

         
     
         
     
      a. Partial Destruction. If the Premises or the Building or the parking
         areas serving the Building are damaged by fire or other casualty to an
         extent not exceeding twenty-five percent (25%) of the full replacement
         cost thereof, and Landlord's contractor reasonably estimates in a
         writing delivered to Landlord and Tenant that the damage thereto may be
         repaired, reconstructed or restored to substantially its condition
         immediately prior to such damage within one hundred eighty (180) days
         from the date of such casualty, and Landlord will receive insurance
         proceeds sufficient to cover the costs of such repairs, reconstruction
         and restoration, then Landlord agrees to commence and proceed
         diligently with the work of repair, reconstruction and restoration and
         this Lease will continue in full force and effect.
     
         
         
         Substantial Destruction. Any damage or destruction to the Premises or
         the Building which Landlord is not obligated to repair pursuant to
         Subparagraph 20(a) above will be deemed a substantial destruction. In
         the event of a substantial destruction, Landlord may elect to either
         (i) repair, reconstruct and restore the portion of the Building or the
         Premises damaged by such casualty, in which case this Lease will
         continue in full force and effect, subject to Tenant's termination
         right contained in Subparagraph 20(d) below; or (ii) terminate this
         Lease effective as of the date of the casualty.
         
         
         
         
         
         Notice. Under any of the conditions of Subparagraph 20(a) or (b) above,
         Landlord agrees to give written notice to Tenant of its intention to
         repair or terminate, as permitted in such paragraphs, within the
         earlier of sixty (60) days after the occurrence of such casualty, or
         fifteen (15) days after Landlord's receipt of the estimate from
         Landlord's contractor (the applicable time period to be referred to
         herein as the "Notice Period").
         
         
         
         
         
         Tenant's Termination Rights. If Landlord elects to repair, reconstruct
         and restore pursuant to Subparagraph 20(b)(i) hereinabove, and if
         Landlord's contractor estimates that as a result of such damage, Tenant
         cannot be given reasonable use of and access to the Premises within two
         hundred twenty-five (225) days after the date of such damage, then
         Tenant may terminate this Lease effective upon delivery of written
         notice to Landlord within ten (10) days after Landlord delivers notice
         to Tenant of its election to so repair, reconstruct or restore.
         
         
         
         
         
         Intentionally Omitted.
         
         
         
         
         
         Abatement of Rent. In the event of any damage, repair, reconstruction
         and/or restoration described in this Paragraph 20, rent will be abated
         or reduced, as the case may be, from the date of such casualty, in
         proportion to the degree to which Tenant's use of the Premises is
         impaired during such period
         
         
         -12-
         
         --------------------------------------------------------------------------------
         
         of repair until such use is restored. Except for abatement of rent as
         provided hereinabove, Tenant will not be entitled to any compensation
         or damages for loss of, or interference with, Tenant's business or use
         or access of all or any part of the Premises or for lost profits or any
         other consequential damages of any kind or nature, which result from
         any such damage, repair, reconstruction or restoration.
         
         
         
         
         
         Inability to Complete. Notwithstanding anything to the contrary
         contained in this Paragraph 20, if Landlord is obligated or elects to
         repair, reconstruct and/or restore the damaged portion of the Building
         or the Premises pursuant to Subparagraph 20(a) or 20(b)(i) above, but
         is delayed from completing such repair, reconstruction and/or
         restoration beyond the date which is forty-five (45) days after the
         date estimated by Landlord's contractor for completion thereof by
         reason of any causes (other than delays caused by Tenant, its
         subtenants, employees, agents or contractors or delays which are beyond
         the reasonable control of Landlord as described in Paragraph 33), then
         either Landlord or Tenant may elect to terminate this Lease upon ten
         (10) days prior written notice given to the other after the expiration
         of such forty-five (45) day period.
         
         
         
         
         
         Damage Near End of Term. Landlord and Tenant shall each have the right
         to terminate this Lease if any damage to the Premises occurs during the
         last twelve (12) months of the Term of this Lease where Landlord's
         contractor estimates in a writing delivered to Landlord and Tenant that
         the repair, reconstruction or restoration of such damage cannot be
         completed within sixty (60) days after the date of such casualty. If
         either party desires to terminate this Lease under this
         Subparagraph (h), it shall provide written notice to the other party of
         such election within ten (10) days after receipt of Landlord's
         contractor's repair estimates.
         
         
         
         
         
         Waiver of Termination Right. Landlord and Tenant agree that the
         foregoing provisions of this Paragraph 20 are to govern their
         respective rights and obligations in the event of any damage or
         destruction and supersede and are in lieu of the provisions of any
         applicable law, statute, ordinance, rule, regulation, order or ruling
         now or hereafter in force which provide remedies for damage or
         destruction of leased premises (including, without limitation, to the
         extent the Premises are located in California, the provisions of
         California Civil Code Section 1932, Subsection 2, and Section 1933,
         Subsection 4 and any successor statute or laws of a similar nature).
         
         
         
         
         
         Termination. Upon any termination of this Lease under any of the
         provisions of this Paragraph 20, the parties will be released without
         further obligation to the other from the date possession of the
         Premises is surrendered to Landlord except for items which have accrued
         and are unpaid as of the date of termination and matters which are to
         survive any termination of this Lease as provided in this Lease.
         
         

     EMINENT DOMAIN
     
     

         
     
         
     
      a. Substantial Taking. If the whole of the Premises or the parking areas
         serving the Building, or such part thereof as shall materially
         interfere with Tenant's use and occupancy of the Premises, as
         contemplated by this Lease, is taken for any public or quasi-public
         purpose by any lawful power or authority by exercise of the right of
         appropriation, condemnation or eminent domain, or sold to prevent such
         taking, either party will have the right to terminate this Lease
         effective as of the date possession is required to be surrendered to
         such authority.
     
         
         
         Partial Taking; Abatement of Rent. In the event of a taking of a
         portion of the Premises or the parking areas serving the Building which
         does not materially interfere with Tenant's use and occupancy of the
         Premises or the parking areas serving the Building, then, neither party
         will have the right to terminate this Lease and Landlord will
         thereafter proceed to make a functional unit of the remaining portion
         of the Premises (but only to the extent Landlord receives proceeds
         therefor from the condemning authority), and rent will be abated with
         respect to the part of the Premises which Tenant is deprived of on
         account of such taking. Notwithstanding the immediately preceding
         sentence to the contrary, if any material part of the Building or the
         Development is taken (whether or not such taking substantially
         interferes with Tenant's use of the Premises), Landlord may terminate
         this Lease upon thirty (30) days prior written notice to Tenant if
         Landlord also terminates the leases of the other tenants of the
         Building which are leasing comparably sized space for comparable lease
         terms.
         
         
         
         
         
         Condemnation Award. In connection with any taking of the Premises or
         the Building, Landlord will be entitled to receive the entire amount of
         any award which may be made or given in such taking or condemnation,
         without deduction or apportionment for any estate or interest of
         Tenant, it being expressly understood and agreed by Tenant that no
         portion of any such award will be allowed or paid to Tenant for any
         so-called bonus or excess value of this Lease, and such bonus or excess
         value will be the sole property of Landlord. Tenant agrees not to
         assert any claim against Landlord or the taking authority for any
         compensation because of such taking (including any claim for bonus or
         excess value of this Lease); provided, however, if any portion of the
         Premises is taken, Tenant will have the right to recover from the
         condemning authority (but not from Landlord) any compensation as may be
         separately awarded or recoverable by Tenant for the taking of Tenant's
         furniture, fixtures, equipment and other personal property within the
         Premises, for Tenant's relocation expenses, and for any loss of
         goodwill or other damage to Tenant's business by reason of such taking.
         
         
         
         
         
         Temporary Taking. In the event of taking of the Premises or any part
         thereof for temporary use, (i) this Lease will remain unaffected
         thereby and rent will abate for the duration of the taking in
         proportion to the extent Tenant's use of the Premises is interfered
         with, and (ii) Landlord will be entitled to receive
         
         
         -13-
         
         --------------------------------------------------------------------------------
         
         such portion or portions of any award made for such use provided that
         if such taking remains in force at the expiration or earlier
         termination of this Lease, Tenant will then pay to Landlord a sum equal
         to the reasonable cost of performing Tenant's obligations under
         Paragraph 11 with respect to surrender of the Premises and upon such
         payment Tenant will be excused from such obligations. For purpose of
         this Subparagraph 21(d), a temporary taking shall be defined as a
         taking for a period of ninety (90) days or less. Notwithstanding the
         foregoing, Tenant will only be obligated to pay any amounts pursuant to
         this Subparagraph 21(d) if Tenant is provided reasonable access to the
         Premises for the purpose of removing Tenant's possessions and
         fulfilling its obligations under Paragraph 11, and Tenant fails to
         timely do so.
         
         

     DEFAULTS AND REMEDIES
     
     

         
     
         
     
      a. Defaults. The occurrence of any one or more of the following events
         will be deemed a default by Tenant:
     
         The abandonment of the Premises by Tenant, which for purposes of this
         Lease means any absence by Tenant from the Premises for five (5)
         business days or longer while in default of any other provision of this
         Lease and, with respect to ground floor space only, any vacation of the
         Premises, which for purposes of this Lease means any absence by Tenant
         from the Premises for thirty (30) days or longer whether or not Tenant
         is in default under any provision of this Lease, so long as such
         abandonment is not the result of acts covered by Paragraphs 20, 21 or
         33 of this Lease.
         
         
         
         The failure by Tenant to make any payment of rent or additional rent or
         any other payment required to be made by Tenant hereunder, as and when
         due, where such failure continues for a period of five (5) days after
         written notice thereof from Landlord to Tenant; provided, however, that
         any such notice will be in lieu of, and not in addition to, any notice
         required under applicable law (including, without limitation, to the
         extent the Premises are located in California, the provisions of
         California Code of Civil Procedure Section 1161 regarding unlawful
         detainer actions or any successor statute or law of a similar nature).
         
         
         
         The failure by Tenant to observe or perform any of the express or
         implied covenants or provisions of this Lease to be observed or
         performed by Tenant, other than as specified in Subparagraph 22(a)(i)
         or (ii) above, where such failure continues (where no other period of
         time is expressly provided) for a period of fifteen (15) days after
         written notice thereof from Landlord to Tenant. The provisions of any
         such notice will be in lieu of, and not in addition to, any notice
         required under applicable law (including, without limitation, to the
         extent the Premises are located in California, California Code of Civil
         Procedure Section 1161 regarding unlawful detainer actions and any
         successor statute or similar law). If the nature of Tenant's default is
         such that more than fifteen (15) days are reasonably required for its
         cure, then Tenant will not be deemed to be in default if Tenant, with
         Landlord's concurrence, commences such cure within such fifteen (15)
         day period and thereafter diligently prosecutes such cure to
         completion.
         
         
         
         (A) The making by Tenant of any general assignment for the benefit of
         creditors; (B) the filing by or against Tenant of a petition to have
         Tenant adjudged a bankrupt or a petition for reorganization or
         arrangement under any law relating to bankruptcy (unless, in the case
         of a petition filed against Tenant, the same is dismissed within sixty
         (60) days); (C) the appointment of a trustee or receiver to take
         possession of substantially all of Tenant's assets located at the
         Premises or of Tenant's interest in this Lease, where possession is not
         restored to Tenant within thirty (30) days; or (D) the attachment,
         execution or other judicial seizure of substantially all of Tenant's
         assets located at the Premises or of Tenant's interest in this Lease
         where such seizure is not discharged within thirty (30) days.
         
         
         
         
         
         Landlord's Remedies; Termination. In the event of any default by
         Tenant, in addition to any other remedies available to Landlord at law
         or in equity under applicable law (including, without limitation, to
         the extent the Premises are located in California, the remedies of
         Civil Code Section 1951.4 and any successor statute or similar law,
         which provides that Landlord may continue this Lease in effect
         following Tenant's breach and abandonment and collect rent as it falls
         due, if Tenant has the right to sublet or assign, subject to reasonable
         limitations), Landlord will have the immediate right and option to
         terminate this Lease and all rights of Tenant hereunder. If Landlord
         elects to terminate this Lease then, to the extent permitted under
         applicable law, Landlord may recover from Tenant (i) the worth at the
         time of award of any unpaid rent which had been earned at the time of
         such termination; plus (ii) the worth at the time of award of the
         amount by which the unpaid rent which would have been earned after
         termination until the time of award exceeds the amount of such rent
         loss that Tenant proves could have been reasonably avoided; plus
         (iii) the worth at the time of award of the amount by which the unpaid
         rent for the balance of the Term after the time of award exceeds the
         amount of such rent loss that Tenant proves could be reasonably
         avoided; plus (iv) any other amount necessary to compensate Landlord
         for all the detriment proximately caused by Tenant's failure to perform
         its obligations under this Lease or which, in the ordinary course of
         things, results therefrom including, but not limited to: attorneys'
         fees and costs; brokers' commissions; the costs of refurbishment,
         alterations, renovation and repair of the Premises, and removal
         (including the repair of any damage caused by such removal) and storage
         (or disposal) of Tenant's personal property, equipment, fixtures,
         Alterations, the Tenant Improvements and any other items which Tenant
         is required under this Lease to remove but does not remove, as well as
         the unamortized value of any free rent, reduced rent, free parking,
         reduced rate parking and any Tenant Improvement Allowance or other
         costs or economic concessions provided, paid, granted or incurred by
         Landlord pursuant to this Lease. The unamortized value of such
         concessions shall be determined by taking the total value of such
         concessions and multiplying such value by a fraction, the numerator of
         which is the number of months of the Lease Term not yet elapsed as of
         the date on which the Lease is
         
         
         -14-
         
         --------------------------------------------------------------------------------
         
         terminated, and the denominator of which is the total number of months
         of the Lease Term. As used in Subparagraphs 22(b)(i) and (ii) above,
         the "worth at the time of award" is computed by allowing interest at
         the Interest Rate. As used in Subparagraph 22(b)(iii) above, the "worth
         at the time of award" is computed by discounting such amount at the
         prime rate as set by Wells Fargo Bank at the time of award plus one
         percent (1%).
         
         
         
         
         
         Landlord's Remedies; Re-Entry Rights. In the event of any default by
         Tenant, in addition to any other remedies available to Landlord under
         this Lease, at law or in equity, Landlord will also have the right,
         with or without terminating this Lease, to re-enter the Premises and
         remove all persons and property from the Premises; such property may be
         removed and stored in a public warehouse or elsewhere and/or disposed
         of at the sole cost and expense of and for the account of Tenant in
         accordance with the provisions of Subparagraph 13(h) of this Lease or
         any other procedures permitted by applicable law. No re-entry or taking
         possession of the Premises by Landlord pursuant to this
         Subparagraph 22(c) will be construed as an election to terminate this
         Lease unless a written notice of such intention is given to Tenant or
         unless the termination thereof is decreed by a court of competent
         jurisdiction.
         
         
         
         
         
         Landlord's Remedies; Re-Letting. In the event of the vacation or
         abandonment of the Premises by Tenant or in the event that Landlord
         elects to re-enter the Premises or takes possession of the Premises
         pursuant to legal proceeding or pursuant to any notice provided by law,
         then if Landlord does not elect to terminate this Lease, Landlord may
         from time to time, without terminating this Lease, either recover all
         rent as it becomes due or relet the Premises or any part thereof on
         terms and conditions as Landlord in its sole and absolute discretion
         may deem advisable with the right to make alterations and repairs to
         the Premises in connection with such reletting. If Landlord elects to
         relet the Premises, then rents received by Landlord from such reletting
         will be applied: first, to the payment of any indebtedness other than
         rent due hereunder from Tenant to Landlord; second, to the payment of
         any cost of such reletting; third, to the payment of the cost of any
         alterations and repairs to the Premises incurred in connection with
         such reletting; fourth, to the payment of rent due and unpaid hereunder
         and the residue, if any, will be held by Landlord and applied to
         payment of future rent as the same may become due and payable
         hereunder. Should that portion of such rents received from such
         reletting during any month, which is applied to the payment of rent
         hereunder, be less than the rent payable during that month by Tenant
         hereunder, then Tenant agrees to pay such deficiency to Landlord
         immediately upon demand therefor by Landlord. Such deficiency will be
         calculated and paid monthly.
         
         
         
         
         
         Landlord's Remedies; Performance for Tenant. All covenants and
         agreements to be performed by Tenant under any of the terms of this
         Lease are to be performed by Tenant at Tenant's sole cost and expense
         and without any abatement of rent. If Tenant fails to pay any sum of
         money owed to any party other than Landlord, for which it is liable
         under this Lease, or if Tenant fails to perform any other act on its
         part to be performed hereunder, and such failure continues for thirty
         (30) days after notice thereof by Landlord, Landlord may, without
         waiving or releasing Tenant from its obligations, but shall not be
         obligated to, make any such payment or perform any such other act to be
         made or performed by Tenant. Tenant agrees to reimburse Landlord upon
         demand for all sums so paid by Landlord and all necessary incidental
         costs, together with interest thereon at the Interest Rate, from the
         date of such payment by Landlord until reimbursed by Tenant. This
         remedy shall be in addition to any other right or remedy of Landlord
         set forth in this Paragraph 22.
         
         
         
         
         
         Late Payment. If Tenant fails to pay any installment of rent within
         five (5) days after written notice from Landlord that such payment has
         not been received or if Tenant fails to make any other payment for
         which Tenant is obligated under this Lease within five (5) days after
         written notice from Landlord that such payment has not been received,
         such late amount will accrue interest at the Interest Rate and Tenant
         agrees to pay Landlord as additional rent such interest on such amount
         from the date such amount becomes due until such amount is paid. In
         addition, Tenant agrees to pay to Landlord concurrently with such late
         payment amount, as additional rent, a late charge equal to five percent
         (5%) of the amount due to compensate Landlord for the extra costs
         Landlord will incur as a result of such late payment. The parties agree
         that (i) it would be impractical and extremely difficult to fix the
         actual damage Landlord will suffer in the event of Tenant's late
         payment, (ii) such interest and late charge represents a fair and
         reasonable estimate of the detriment that Landlord will suffer by
         reason of late payment by Tenant, and (iii) the payment of interest and
         late charges are distinct and separate in that the payment of interest
         is to compensate Landlord for the use of Landlord's money by Tenant,
         while the payment of late charges is to compensate Landlord for
         Landlord's processing, administrative and other costs incurred by
         Landlord as a result of Tenant's delinquent payments. Acceptance of any
         such interest and late charge will not constitute a waiver of the
         Tenant's default with respect to the overdue amount, or prevent
         Landlord from exercising any of the other rights and remedies available
         to Landlord. Notwithstanding the foregoing, no late charge shall be
         assessed with respect to the first late payment (but not any subsequent
         payments) of Monthly Base Rent or any other amounts payable by Tenant
         during the first twelve (12) months of the Lease, unless Tenant fails
         to make such payment within ten (10) days after written notice from
         Landlord.
         
         
         
         
         
         Rights and Remedies Cumulative. All rights, options and remedies of
         Landlord contained in this Lease will be construed and held to be
         cumulative, and no one of them will be exclusive of the other, and
         Landlord shall have the right to pursue any one or all of such remedies
         or any other remedy or relief which may be provided by law or in
         equity, whether or not stated in this Lease. Nothing in this
         Paragraph 22 will be deemed to limit or otherwise affect Tenant's
         indemnification of Landlord pursuant to any provision of this Lease.
         
         

     -15-

     --------------------------------------------------------------------------------

     

 11. LANDLORD'S DEFAULT. Landlord will not be in default in the performance of
     any obligation required to be performed by Landlord under this Lease unless
     Landlord fails to perform such obligation within thirty (30) days after the
     receipt of written notice from Tenant specifying in detail Landlord's
     failure to perform; provided however, that if the nature of Landlord's
     obligation is such that more than thirty (30) days are required for
     performance, then Landlord will not be deemed in default if it commences
     such performance within such thirty (30) day period and thereafter
     diligently pursues the same to completion. Upon any default by Landlord,
     Tenant may exercise any of its rights provided at law or in equity, subject
     to the limitations on liability set forth in Paragraph 35 of this Lease.

     

     ASSIGNMENT AND SUBLETTING
     
     

         
     
         
     
      a. Restriction on Transfer. Except as expressly provided in this
         Paragraph 24, Tenant will not, either voluntarily or by operation of
         law, assign or encumber this Lease or any interest herein or sublet the
         Premises or any part thereof, or permit the use or occupancy of the
         Premises by any party other than Tenant (any such assignment,
         encumbrance, sublease or the like will sometimes be referred to as a
         "Transfer"), without the prior written consent of Landlord, which
         consent Landlord will not unreasonably withhold.
     
         
         
         Corporate and Partnership Transfers. For purposes of this Paragraph 24,
         if Tenant is a corporation, partnership or other entity, any transfer,
         assignment, encumbrance or hypothecation of twenty-five percent (25%)
         or more (individually or in the aggregate) of any stock or other
         ownership interest in such entity, and/or any transfer, assignment,
         hypothecation or encumbrance of any controlling ownership or voting
         interest in such entity, will be deemed a Transfer and will be subject
         to all of the restrictions and provisions contained in this
         Paragraph 24. Notwithstanding the foregoing, the immediately preceding
         sentence will not apply to any transfers of stock of Tenant if Tenant
         is a publicly-held corporation.
         
         
         
         
         
         Permitted Controlled Transfers. Notwithstanding the provisions of this
         Paragraph 24 to the contrary, Tenant may assign this Lease or sublet
         the Premises or any portion thereof ("Permitted Transfer"), without
         Landlord's consent and without extending any sublease termination
         option to Landlord, to any parent, subsidiary or affiliate corporation
         which controls, is controlled by or is under common control with
         Tenant, or to any corporation resulting from a merger or consolidation
         with Tenant, or to any person or entity which acquires all the assets
         of Tenant's business as a going concern, provided that: (i) at least
         twenty (20) days prior to such assignment or sublease, Tenant delivers
         to Landlord the financial statements and other financial and background
         information of the assignee or sublessee described in
         Subparagraph 24(d) below; (ii) if an assignment, the assignee assumes,
         in full, the obligations of Tenant under this Lease (or if a sublease,
         the sublessee of a portion of the Premises or Term assumes, in full,
         the obligations of Tenant with respect to such portion); (iii) the
         financial net worth (in the form of stockholder's equity) of the
         assignee immediately after the effective date of the proposed
         assignment exceeds One Hundred Million Dollars ($100,000,000);
         (iv) Tenant remains fully liable under this Lease; and (v) the use of
         the Premises under Paragraph 8 remains unchanged.
         
         
         
         
         
         Transfer Notice. If Tenant desires to effect a Transfer, then at least
         thirty (30) days prior to the date when Tenant desires the Transfer to
         be effective (the "Transfer Date"), Tenant agrees to give Landlord a
         notice (the "Transfer Notice"), stating the name, address and business
         of the proposed assignee, sublessee or other transferee (sometimes
         referred to hereinafter as "Transferee"), reasonable information
         (including references) concerning the character, ownership, and
         financial condition of the proposed Transferee, the Transfer Date, any
         ownership or commercial relationship between Tenant and the proposed
         Transferee, and the consideration and all other material terms and
         conditions of the proposed Transfer, all in such detail as Landlord may
         reasonably require. If Landlord reasonably requests additional detail,
         the Transfer Notice will not be deemed to have been received until
         Landlord receives such additional detail, and Landlord may withhold
         consent to any Transfer until such information is provided to it.
         
         
         
         
         
         Landlord's Options. Within fifteen (15) days of Landlord's receipt of
         any Transfer Notice, and any additional information requested by
         Landlord concerning the proposed Transferee's financial responsibility,
         Landlord will elect to do one of the following (i) consent to the
         proposed Transfer; (ii) refuse such consent, which refusal shall be on
         reasonable grounds including, without limitation, those set forth in
         Subparagraph 24(f) below; or (iii) terminate this Lease as to all or
         such portion of the Premises which is proposed to be sublet or assigned
         and recapture all or such portion of the Premises for reletting by
         Landlord. Notwithstanding the foregoing or anything to the contrary in
         Subparagraph 24(i) below, Landlord shall have no right to terminate
         this Lease as to all of the Premises in connection with a sublease or
         subleases, in the aggregate, for less than fifty percent (50%) of the
         Rentable Square Feet of the Premises.
         
         
         
         
         
         Reasonable Disapproval. Landlord and Tenant hereby acknowledge that
         Landlord's disapproval of any proposed Transfer pursuant to
         Subparagraph 24(e) will be deemed reasonably withheld if based upon any
         reasonable factor, including, without limitation, any or all of the
         following factors: (i) the proposed Transferee is a governmental
         entity; (ii) the portion of the Premises to be sublet or assigned is
         irregular in shape with inadequate means of ingress and egress;
         (iii) the use of the Premises by the Transferee (A) is not permitted by
         the use provisions in Paragraph 8 hereof, (B) violates any exclusive
         use granted by Landlord to another tenant in the Building, or
         (C) otherwise poses a risk of increased liability to Landlord; (iv) the
         Transfer would likely result in a significant and inappropriate
         increase in the use of the parking areas or Development Common Areas by
         the Transferee's employees
         
         
         -16-
         
         --------------------------------------------------------------------------------
         
         or visitors, and/or significantly increase the demand upon utilities
         and services to be provided by Landlord to the Premises; (v) the
         Transferee is not in Landlord's reasonable opinion consistent with
         Landlord's desired tenant mix; or (vi) the Transferee poses a business
         or other economic risk which Landlord deems unacceptable.
         
         
         
         Additional Conditions. A condition to Landlord's consent to any
         Transfer of this Lease will be the delivery to Landlord of a true copy
         of the fully executed instrument of assignment, sublease, transfer or
         hypothecation, and, in the case of an assignment, the delivery to
         Landlord of an agreement executed by the Transferee in form and
         substance reasonably satisfactory to Landlord, whereby the Transferee
         assumes and agrees to be bound by all of the terms and provisions of
         this Lease and to perform all of the obligations of Tenant hereunder.
         As a condition for granting its consent to any assignment or sublease,
         Landlord may require that the assignee or sublessee remit directly to
         Landlord on a monthly basis, all monies due to Tenant by said assignee
         or sublessee. As a condition to Landlord's consent to any sublease,
         such sublease must provide that it is subject and subordinate to this
         Lease and to all mortgages; that Landlord may enforce the provisions of
         the sublease, including collection of rent; that in the event of
         termination of this Lease for any reason, including without limitation
         a voluntary surrender by Tenant, or in the event of any reentry or
         repossession of the Premises by Landlord, Landlord may, at its option,
         either (i) terminate the sublease, or (ii) take over all of the right,
         title and interest of Tenant, as sublessor, under such sublease, in
         which case such sublessee will attorn to Landlord, but that
         nevertheless Landlord will not (1) be liable for any previous act or
         omission of Tenant under such sublease, (2) be subject to any defense
         or offset previously accrued in favor of the sublessee against Tenant,
         or (3) be bound by any previous modification of any sublease made
         without Landlord's written consent, or by any previous prepayment by
         sublessee of more than one month's rent.
         
         
         
         
         
         Excess Rent. If Landlord consents to any assignment of this Lease,
         Tenant agrees to pay to Landlord, as additional rent, fifty percent
         (50%) of all sums and other consideration payable to and for the
         benefit of Tenant by the assignee on account of the assignment, as and
         when such sums and other consideration are due and payable by the
         assignee to or for the benefit of Tenant (or, if Landlord so requires,
         and without any release of Tenant's liability for the same, Tenant
         agrees to instruct the assignee to pay such sums and other
         consideration directly to Landlord). If for any sublease, Tenant
         receives rent or other consideration, either initially or over the term
         of the sublease, in excess of the rent fairly allocable to the portion
         of the Premises which is subleased based on square footage, Tenant
         agrees to pay to Landlord as additional rent fifty percent (50%) of the
         excess of each such payment of rent or other consideration received by
         Tenant promptly after its receipt. In calculating excess rent or other
         consideration which may be payable to Landlord under this paragraph,
         Tenant will be entitled to deduct (i) commercially reasonable third
         party brokerage commissions (ii) attorneys' fees, (iii) the cost of any
         furniture and services, tenant improvement allowance or any other
         reasonable rent concession provided by Tenant to its sublessee and
         (iv) other amounts reasonably and actually expended by Tenant in
         connection with such assignment or subletting if acceptable written
         evidence of such expenditures is provided to Landlord.
         
         
         
         
         
         Termination Rights. If Tenant requests Landlord's consent to any
         assignment or subletting of all or a portion of the Premises, Landlord
         will have the right, as provided in Subparagraph 24(e), to terminate
         this Lease as to all or such portion of the Premises which is proposed
         to be sublet or assigned effective as of the date Tenant proposes to
         sublet or assign all or less than all of the Premises. Landlord's right
         to terminate this Lease as to less than all of the Premises proposed to
         be sublet or assigned will not terminate as to any future additional
         subletting or assignment as a result of Landlord's consent to a
         subletting of less than all of the Premises or Landlord's failure to
         exercise its termination right with respect to any subletting or
         assignment. Landlord will exercise such termination right, if at all,
         by giving written notice to Tenant within thirty (30) days of receipt
         by Landlord of the financial responsibility information required by
         this Paragraph 24. Tenant understands and acknowledges that the option,
         as provided in this Paragraph 24, to terminate this Lease as to all or
         such portion of the Premises which is proposed to be sublet or assigned
         rather than approve the subletting or assignment of all or a portion of
         the Premises, is a material inducement for Landlord's agreeing to lease
         the Premises to Tenant upon the terms and conditions herein set forth.
         In the event of any such termination with respect to less than all of
         the Premises, the cost of segregating the recaptured space from the
         balance of the Premises will be paid by Landlord and Tenant's future
         monetary obligations under this Lease will be reduced proportionately
         on a square footage basis to correspond to the balance of the Premises
         which Tenant continues to lease.
         
         
         
         
         
         No Release. No Transfer will release Tenant of Tenant's obligations
         under this Lease or alter the primary liability of Tenant to pay the
         rent and to perform all other obligations to be performed by Tenant
         hereunder. Landlord may require that any Transferee remit directly to
         Landlord on a monthly basis, all monies due Tenant by said Transferee.
         However, the acceptance of rent by Landlord from any other person will
         not be deemed to be a waiver by Landlord of any provision hereof.
         Consent by Landlord to one Transfer will not be deemed consent to any
         subsequent Transfer. In the event of default by any Transferee of
         Tenant or any successor of Tenant in the performance of any of the
         terms hereof, Landlord may proceed directly against Tenant without the
         necessity of exhausting remedies against such Transferee or successor.
         Landlord may consent to subsequent assignments of this Lease or
         sublettings or amendments or modifications to this Lease with assignees
         of Tenant, without notifying Tenant, or any successor of Tenant, and
         without obtaining its or their consent thereto and any such actions
         will not relieve Tenant of liability under this Lease.
         
         
         
         
         
         Administrative and Attorneys' Fees. If Tenant effects a Transfer or
         requests the consent of Landlord to any Transfer (whether or not such
         Transfer is consummated), then, upon demand, Tenant
         
         
         -17-
         
         --------------------------------------------------------------------------------
         
         agrees to pay Landlord a non-refundable administrative fee of Two
         Hundred Fifty Dollars ($250.00), plus any reasonable attorneys' and
         paralegal fees incurred by Landlord in connection with such Transfer or
         request for consent (whether attributable to Landlord's in-house
         attorneys or paralegals or otherwise) not to exceed Two Thousand Five
         Hundred Dollars ($2,500.00). Acceptance of the Two Hundred Fifty Dollar
         ($250.00) administrative fee and/or reimbursement of Landlord's
         attorneys' and paralegal fees will in no event obligate Landlord to
         consent to any proposed Transfer.
         
         

     

 12. SUBORDINATION. Without the necessity of any additional document being
     executed by Tenant for the purpose of effecting a subordination, and at the
     election of Landlord or any mortgagee or beneficiary with a deed of trust
     encumbering the Building and/or the Development, or any lessor of a ground
     or underlying lease with respect to the Building, this Lease will be
     subject and subordinate at all times to: (i) all ground leases or
     underlying leases which may now exist or hereafter be executed affecting
     the Building; and (ii) the lien of any mortgage or deed of trust which may
     now exist or hereafter be executed for which the Building, the Development
     or any leases thereof, or Landlord's interest and estate in any of said
     items, is specified as security. Notwithstanding the foregoing, Landlord
     reserves the right to subordinate any such ground leases or underlying
     leases or any such liens to this Lease. If any such ground lease or
     underlying lease terminates for any reason or any such mortgage or deed of
     trust is foreclosed or a conveyance in lieu of foreclosure is made for any
     reason, at the election of Landlord's successor in interest, Tenant agrees
     to attorn to and become the tenant of such successor in which event
     Tenant's right to possession of the Premises will not be disturbed as long
     as Tenant is not in default under this Lease. Tenant hereby waives its
     rights under any law which gives or purports to give Tenant any right to
     terminate or otherwise adversely affect this Lease and the obligations of
     Tenant hereunder in the event of any such foreclosure proceeding or sale.
     Tenant covenants and agrees to execute and deliver, upon demand by Landlord
     and in the form reasonably required by Landlord, any additional documents
     evidencing the priority or subordination of this Lease and Tenant's
     attornment agreement with respect to any such ground lease or underlying
     leases or the lien of any such mortgage or deed of trust. If Tenant fails
     to sign and return any such documents within fifteen (15) days of receipt,
     Tenant will be in default hereunder, except in the event that Tenant can
     reasonably demonstrate that such documents are not accurate or complete.
     Notwithstanding anything to the contrary contained herein, Tenant's
     agreement to subordinate this Lease to any future mortgages or deeds of
     trust and Tenant's agreement to attorn to and recognize as Tenant's
     landlord under this Lease, the holder of any future mortgage or deed of
     trust is conditioned upon the delivery to Tenant of a subordination,
     non-disturbance and attornment agreement executed by the Mortgagee in favor
     of Tenant on such Mortgagee's customary form.

     

     ESTOPPEL CERTIFICATE
     
     

         
     
         
     
      a. Tenant's Obligations. Within fifteen (15) days following any written
         request which Landlord may make from time to time, Tenant agrees to
         execute and deliver to Landlord a statement, in a form substantially
         similar to the form of Exhibit "G" attached hereto or as may reasonably
         be required by Landlord's lender, certifying: (i) the date of
         commencement of this Lease; (ii) the fact that this Lease is unmodified
         and in full force and effect (or, if there have been modifications,
         that this Lease is in full force and effect, and stating the date and
         nature of such modifications); (iii) the date to which the rent and
         other sums payable under this Lease have been paid; (iv) that there are
         no current defaults under this Lease by either Landlord or Tenant
         except as specified in Tenant's statement; and (v) such other matters
         reasonably requested by Landlord. Landlord and Tenant intend that any
         statement delivered pursuant to this Paragraph 26 may be relied upon by
         any mortgagee, beneficiary, purchaser or prospective purchaser of the
         Building or any interest therein.
     
         
         
         Tenant's Failure to Deliver. Tenant's failure to deliver such statement
         within such time will be conclusive upon Tenant (i) that this Lease is
         in full force and effect, without modification except as may be
         represented by Landlord, (ii) that there are no uncured defaults in
         Landlord's performance, and (iii) that not more than one (1) month's
         rent has been paid in advance. Without limiting the foregoing, if
         Tenant fails to deliver any such statement within such fifteen (15) day
         period, Landlord may deliver to Tenant an additional request for such
         statement and Tenant's failure to deliver such statement to Landlord
         within ten (10) days after delivery of such additional request will
         constitute a default under this Lease. Tenant's obligations under this
         Paragraph 26 shall not apply to the extent that Tenant can reasonably
         show that the statement presented to Tenant by Landlord for approval is
         inaccurate.
         
         

     

 13. BUILDING PLANNING. If Landlord requires any premises other than the initial
     Premises leased by Tenant hereunder (e.g., any expansion space leased by
     Tenant subsequent to the date of this Lease) for use in conjunction with
     another suite or for other reasons connected with the planning program for
     the Building, Landlord will have the right, upon sixty (60) days prior
     written notice to Tenant, to move Tenant to other space in the Development
     of substantially similar size as the Premises, and with tenant improvements
     of substantially similar age, quality and layout as then existing in the
     Premises. Any such relocation will be at Landlord's cost and expense,
     including the cost of providing such substantially similar tenant
     improvements (but not any furniture or personal property) and Tenant's
     reasonable moving, telephone and network installation and stationery
     reprinting costs. If Landlord so relocates Tenant, the terms and conditions
     of this Lease will remain in full force and effect and apply to the new
     space, except that (a) a revised Exhibit "A-II" will become part of this
     Lease and will reflect the location of the new space, (b) Paragraph 1 of
     this Lease will be amended to include and state all correct data as to the
     new space, (c) the new space will thereafter be deemed to be the
     "Premises", and (d) all economic terms and conditions (e.g. rent, total
     Expense Allowance, etc.) will be adjusted on a per square foot basis based
     on the total number of Rentable Square Feet of area contained in the new
     space. Landlord and Tenant agree to cooperate fully with one another in
     order to minimize the inconvenience of Tenant resulting from
     
     
     -18-
     
     --------------------------------------------------------------------------------
     
     any such relocation. However, if the new space does not meet with Tenant's
     reasonable approval, Tenant will have the right to cancel this Lease upon
     giving Landlord thirty (30) days notice within ten (10) days of receipt of
     Landlord's relocation notification; provided, however, Landlord has the
     right, by written notice to Tenant given within ten (10) days following
     receipt of Tenant's cancellation notice to rescind Landlord's relocation
     notice, in which event Landlord's relocation notice will be rescinded,
     Tenant's cancellation notice will be cancelled and this Lease will remain
     in full force and effect. If Tenant cancels this Lease pursuant to this
     Paragraph 27, Tenant agrees to vacate the Building and the Premises within
     thirty (30) days of its delivery to Landlord of the notice of cancellation.

     

     

 14. RULES AND REGULATIONS. Tenant agrees to faithfully observe and comply with
     the "Rules and Regulations," a copy of which is attached hereto and
     incorporated herein by this reference as Exhibit "H", and all reasonable
     and nondiscriminatory modifications thereof and additions thereto from time
     to time put into effect by Landlord. Landlord will not be responsible to
     Tenant for the violation or non-performance by any other tenant or occupant
     of the Building of any of the Rules and Regulations.

     

     MODIFICATION AND CURE RIGHTS OF LANDLORD'S MORTGAGEES AND LESSORS
     
     

         
     
         
     
      a. Modifications. If, in connection with Landlord's obtaining or entering
         into any financing or ground lease for any portion of the Building or
         the Development, the lender or ground lessor requests modifications to
         this Lease, Tenant, within thirty (30) days after request therefor,
         agrees to execute an amendment to this Lease incorporating such
         modifications, provided such modifications are reasonable and do not
         increase the obligations of Tenant under this Lease or adversely affect
         the leasehold estate created by this Lease.
     
         
         
         Cure Rights. In the event of any default on the part of Landlord,
         Tenant will give notice by registered or certified mail to any
         beneficiary of a deed of trust or mortgage covering the Premises or
         ground lessor of Landlord whose address has been furnished to Tenant,
         and Tenant agrees to offer such beneficiary, mortgagee or ground lessor
         a reasonable opportunity to cure the default (including with respect to
         any such beneficiary or mortgagee, time to obtain possession of the
         Premises, subject to this Lease and Tenant's rights hereunder, by power
         of sale or a judicial foreclosure, if such should prove necessary to
         effect a cure).
         
         

     

 15. DEFINITION OF LANDLORD. The term "Landlord," as used in this Lease, so far
     as covenants or obligations on the part of Landlord are concerned, means
     and includes only the owner or owners, at the time in question, of the fee
     title of the Premises or the lessees under any ground lease, if any. In the
     event of any transfer, assignment or other conveyance or transfers of any
     such title (other than a transfer for security purposes only), Landlord
     herein named (and in case of any subsequent transfers or conveyances, the
     then grantor) will be automatically relieved from and after the date of
     such transfer, assignment or conveyance of all liability as respects the
     performance of any covenants or obligations on the part of Landlord
     contained in this Lease thereafter to be performed, so long as the
     transferee assumes in writing all such covenants and obligations of
     Landlord arising after the date of such transfer. Landlord and Landlord's
     transferees and assignees have the absolute right to transfer all or any
     portion of their respective title and interest in the Development, the
     Building, the Premises and/or this Lease without the consent of Tenant, and
     such transfer or subsequent transfer will not be deemed a violation on
     Landlord's part of any of the terms and conditions of this Lease.

     

     

 16. WAIVER. The waiver by either party of any breach of any term, covenant or
     condition herein contained will not be deemed to be a waiver of any
     subsequent breach of the same or any other term, covenant or condition
     herein contained, nor will any custom or practice which may develop between
     the parties in the administration of the terms hereof be deemed a waiver of
     or in any way affect the right of either party to insist upon performance
     in strict accordance with said terms. The subsequent acceptance of rent or
     any other payment hereunder by Landlord will not be deemed to be a waiver
     of any preceding breach by Tenant of any term, covenant or condition of
     this Lease, other than the failure of Tenant to pay the particular rent so
     accepted, regardless of Landlord's knowledge of such preceding breach at
     the time of acceptance of such rent. No acceptance by Landlord of a lesser
     sum than the basic rent and additional rent or other sum then due will be
     deemed to be other than on account of the earliest installment of such rent
     or other amount due, nor will any endorsement or statement on any check or
     any letter accompanying any check be deemed an accord and satisfaction, and
     Landlord may accept such check or payment without prejudice to Landlord's
     right to recover the balance of such installment or other amount or pursue
     any other remedy provided in this Lease. The consent or approval of
     Landlord to or of any act by Tenant requiring Landlord's consent or
     approval will not be deemed to waive or render unnecessary Landlord's
     consent or approval to or of any subsequent similar acts by Tenant.

     

     PARKING
     
     

         
     
         
     
      a. Grant of Parking Rights. So long as this Lease is in effect and
         provided Tenant is not in default hereunder, Landlord grants to Tenant
         and Tenant's Authorized Users (as defined below) a license to use the
         number and type of parking spaces designated in Subparagraph 1(s)
         subject to the terms and conditions of this Paragraph 32 and the Rules
         and Regulations regarding parking contained in Exhibit "H" attached
         hereto. Except as otherwise expressly set forth in Subparagraph 1(s),
         as consideration for the use of such parking spaces, Tenant agrees to
         pay to Landlord or, at Landlord's election, directly to Landlord's
         parking operator, as additional rent under this Lease, the prevailing
         parking rate for each such parking space as established by Landlord in
         its discretion from time to time. Tenant agrees that all parking
         charges will be payable on a monthly basis concurrently with each
         monthly payment of Monthly
         
         
         -19-
         
         --------------------------------------------------------------------------------
         
         Base Rent. Tenant agrees to submit to Landlord or, at Landlord's
         election, directly to Landlord's parking operator with a copy to
         Landlord, written notice in a form reasonably specified by Landlord
         containing the names, home and office addresses and telephone numbers
         of those persons who are authorized by Tenant to use Tenant's parking
         spaces on a monthly basis ("Tenant's Authorized Users") and shall use
         its best efforts to identify each vehicle of Tenant's Authorized Users
         by make, model and license number. Tenant agrees to deliver such notice
         prior to the beginning of the Term of this Lease and to periodically
         update such notice as well as upon specific request by Landlord or
         Landlord's parking operator to reflect changes to Tenant's Authorized
         Users or their vehicles.
     
         
         
         Visitor Parking. So long as this Lease is in effect, Tenant's visitors
         and guests will be entitled to use those specific parking areas which
         are designated for short term visitor parking and which are located
         within the surface parking area(s), if any, and/or within the parking
         structure(s) which serve the Building. Visitor parking will be made
         available at a charge to Tenant's visitors and guests, with the rate
         being established by Landlord in its discretion from time to time.
         Tenant, at its sole cost and expense, may elect to validate such
         parking for its visitors and guests. All such visitor parking will be
         on a non-exclusive, in common basis with all other visitors and guests
         of the Development.
         
         
         
         
         
         Use of Parking Spaces. Tenant will not use or allow any of Tenant's
         Authorized Users to use any parking spaces which have been specifically
         assigned by Landlord to other tenants or occupants or for other uses
         such as visitor parking or which have been designated by any
         governmental entity as being restricted to certain uses. Tenant will
         not be entitled to increase or reduce its parking privileges applicable
         to the Premises during the Term of the Lease except as follows: If at
         any time Tenant desires to increase or reduce the number of parking
         spaces allocated to it under the terms of this Lease, Tenant must
         notify Landlord in writing of such desire and Landlord will have the
         right, in its sole and absolute discretion, to either (a) approve such
         requested increase in the number of parking spaces allocated to Tenant
         (with an appropriate increase to the additional rent payable by Tenant
         for such additional spaces based on the then prevailing parking rates),
         (b) approve such requested decrease in the number of parking spaces
         allocated to Tenant (with an appropriate reduction in the additional
         rent payable by Tenant for such eliminated parking spaces based on the
         then prevailing parking rates), or (c) disapprove such requested
         increase or decrease in the number of parking spaces allocated to
         Tenant. Promptly following receipt of Tenant's written request,
         Landlord will provide Tenant with written notice of its decision
         including a statement of any adjustments to the additional rent payable
         by Tenant for parking under the Lease, if applicable.
         
         
         
         Notwithstanding the foregoing, Tenant will provide Landlord or
         Landlord's parking operator at least thirty (30) days in advance and on
         a monthly basis with a written statement specifying the number of
         Tenant Authorized Users to be active during the following calendar
         month, and will only be responsible for paying for such active Tenant
         Authorized Users during such period. No changes will occur until Tenant
         provides a new statement and until then, Landlord (or its parking
         operator) will be entitled to rely on the last statement furnished by
         Tenant. The failure to use all authorized parking spaces allowed for
         under Paragraph 1(s) of this Lease for any period will not be
         considered a request to decrease the number of allocated parking spaces
         as defined in Paragraph 1(s) and throughout the Term Tenant will have
         full right to such parking spaces as therein set forth.
         
         
         
         General Provisions. Except as otherwise expressly set forth in
         Subparagraph 1(s), Landlord reserves the right to set and increase
         monthly fees and/or daily and hourly rates for parking privileges from
         time to time during the Term of the Lease. Landlord may assign any
         unreserved and unassigned parking spaces and/or make all or any portion
         of such spaces reserved, if Landlord reasonably determines that it is
         necessary for orderly and efficient parking or for any other reasonable
         reason. Failure to pay the rent for any particular parking spaces or
         failure to comply with any terms and conditions of this Lease
         applicable to parking may be treated by Landlord as a default under
         this Lease and, in addition to all other remedies available to Landlord
         under the Lease, at law or in equity, Landlord may elect to recapture
         such parking spaces for the balance of the Term of this Lease if Tenant
         does not cure such failure within the applicable cure period set forth
         in Paragraph 22 of this Lease. In such event, Tenant and Tenant's
         Authorized Users will be deemed visitors for purposes of parking space
         use and will be entitled to use only those parking areas specifically
         designated for visitor parking subject to all provisions of this Lease
         applicable to such visitor parking use. Except in connection with an
         assignment or sublease expressly permitted under the terms of this
         Lease, Tenant's parking rights and privileges described herein are
         personal to Tenant and may not be assigned or transferred, or otherwise
         conveyed, without Landlord's prior written consent, which consent
         Landlord may withhold in its sole and absolute discretion. In any
         event, under no circumstances may Tenant's parking rights and
         privileges be transferred, assigned or otherwise conveyed separate and
         apart from Tenant's interest in this Lease.
         
         
         
         
         
         Cooperation with Traffic Mitigation Measures. Tenant agrees to use its
         reasonable, good faith efforts to cooperate in traffic mitigation
         programs which may be undertaken by Landlord independently, or in
         cooperation with local municipalities or governmental agencies or other
         property owners in the vicinity of the Building. Such programs may
         include, but will not be limited to, carpools, vanpools and other
         ridesharing programs, public and private transit, flexible work hours,
         preferential assigned parking programs and programs to coordinate
         tenants within the Development with existing or proposed traffic
         mitigation programs.
         
         
         
         
         
         Parking Rules and Regulations. Tenant and Tenant's Authorized Users
         shall comply with all rules and regulations regarding parking set forth
         in Exhibit "H" attached hereto and Tenant agrees to cause its
         employees, subtenants, assignees, contractors, suppliers, customers and
         invitees to comply
         
         
         -20-
         
         --------------------------------------------------------------------------------
         
         with such rules and regulations. Landlord reserves the right from time
         to time to modify and/or adopt such other reasonable and
         non-discriminatory rules and regulations for the parking facilities as
         it deems reasonably necessary for the operation of the parking
         facilities.
         
         

     

 17. FORCE MAJEURE. If either Landlord or Tenant is delayed, hindered in or
     prevented from the performance of any act required under this Lease by
     reason of strikes, lock-outs, labor troubles, inability to procure standard
     materials, failure of power, restrictive governmental laws, regulations or
     orders or governmental action or inaction (including failure, refusal or
     delay in issuing permits, approvals and/or authorizations which is not the
     result of the action or inaction of the party claiming such delay), riots,
     civil unrest or insurrection, war, fire, earthquake, flood or other natural
     disaster, unusual and unforeseeable delay which results from an
     interruption of any public utilities (e.g., electricity, gas, water,
     telephone) or other unusual and unforeseeable delay not within the
     reasonable control of the party delayed in performing work or doing acts
     required under the provisions of this Lease, then performance of such act
     will be excused for the period of the delay and the period for the
     performance of any such act will be extended for a period equivalent to the
     period of such delay. The provisions of this Paragraph 33 will not operate
     to excuse Tenant from prompt payment of rent or any other payments required
     under the provisions of this Lease.

     

     

 18. SIGNS. Landlord will designate the location on the Premises for one Tenant
     identification sign. Tenant agrees to have Landlord install and maintain
     Tenant's identification sign in such designated location in accordance with
     this Paragraph 34 at Tenant's sole cost and expense. Tenant has no right to
     install Tenant identification signs in any other location in, on or about
     the Premises or the Development and will not display or erect any other
     signs, displays or other advertising materials that are visible from the
     exterior of the Building or from within the Building in any interior or
     exterior common areas. The size, design, color and other physical aspects
     of any and all permitted sign(s) will be subject to (i) Landlord's written
     approval prior to installation, which approval may be withheld in
     Landlord's discretion, (ii) any covenants, conditions or restrictions
     governing the Premises, and (iii) any applicable municipal or governmental
     permits and approvals. Tenant will be solely responsible for all costs for
     installation, maintenance, repair and removal of any Tenant identification
     sign(s). If Tenant fails to remove Tenant's sign(s) upon termination of
     this Lease and repair any damage caused by such removal, Landlord may do so
     at Tenant's sole cost and expense. Tenant agrees to reimburse Landlord for
     all costs incurred by Landlord to effect any installation, maintenance or
     removal on Tenant's account, which amount will be deemed additional rent,
     and may include, without limitation, all sums disbursed, incurred or
     deposited by Landlord including Landlord's costs, expenses and actual
     attorneys' fees with interest thereon at the Interest Rate from the date of
     Landlord's demand until paid by Tenant. Any sign rights granted to Tenant
     under this Lease are personal to Tenant and may not be assigned,
     transferred or otherwise conveyed to any assignee or subtenant of Tenant
     without Landlord's prior written consent, which consent Landlord may
     withhold in its sole and absolute discretion.

     

     

 19. LIMITATION ON LIABILITY. In consideration of the benefits accruing
     hereunder, Tenant on behalf of itself and all successors and assigns of
     Tenant covenants and agrees that, in the event of any actual or alleged
     failure, breach or default hereunder by Landlord: (a) Tenant's recourse
     against Landlord for monetary damages will be limited to Landlord's
     interest in the Building including, subject to the prior rights of any
     Mortgagee, Landlord's interest in the rents of the Building and any
     insurance proceeds payable to Landlord; (b) Except as may be necessary to
     secure jurisdiction of the partnership or company, no partner or member of
     Landlord shall be sued or named as a party in any suit or action and no
     service of process shall be made against any partner or member of Landlord;
     (c) No partner or member of Landlord shall be required to answer or
     otherwise plead to any service of process; (d) No judgment will be taken
     against any partner or member of Landlord and any judgment taken against
     any partner or member of Landlord may be vacated and set aside at any time
     after the fact; (e) No writ of execution will be levied against the assets
     of any partner or member of Landlord; (f) The obligations under this Lease
     do not constitute personal obligations of the individual members, partners,
     directors, officers or shareholders of Landlord, and Tenant shall not seek
     recourse against the individual members, partners, directors, officers or
     shareholders of Landlord or any of their personal assets for satisfaction
     of any liability in respect to this Lease; and (g) These covenants and
     agreements are enforceable both by Landlord and also by any partner or
     member of Landlord.

     

     

 20. FINANCIAL STATEMENTS. Prior to the execution of this Lease by Landlord and
     at any time during the Term of this Lease upon ten (10) days prior written
     notice from Landlord, Tenant agrees to provide Landlord with a current
     financial statement for Tenant and any guarantors of Tenant and financial
     statements for the two (2) years prior to the current financial statement
     year for Tenant and any guarantors of Tenant. Such statements are to be
     prepared in accordance with generally accepted accounting principles and,
     if such is the normal practice of Tenant, audited by an independent
     certified public accountant.

     

     

 21. QUIET ENJOYMENT. Landlord covenants and agrees with Tenant that upon Tenant
     paying the rent required under this Lease and paying all other charges and
     performing all of the covenants and provisions on Tenant's part to be
     observed and performed under this Lease, Tenant may peaceably and quietly
     have, hold and enjoy the Premises in accordance with this Lease without
     hindrance or molestation by Landlord or its employees or agents. To the
     extent that there is a deed of trust or ground lease superior in priority
     to the Lease as of the date of this Lease, Landlord shall disclose such
     fact to Tenant, and Tenant, Landlord and any such mortgagee or beneficiary
     of such deed of trust shall enter into a non-disturbance and attornment
     agreement on such mortgagee's or beneficiary's customary form of
     non-disturbance and attornment agreement on or before the Commencement
     Date.

     -21-
     
     --------------------------------------------------------------------------------

     MISCELLANEOUS
     
     

         
     
         
     
      a. Conflict of Laws. This Lease shall be governed by and construed solely
         pursuant to the laws of the State, without giving effect to choice of
         law principles thereunder.
     
         
         
         Successors and Assigns. Except as otherwise provided in this Lease, all
         of the covenants, conditions and provisions of this Lease shall be
         binding upon and shall inure to the benefit of the parties hereto and
         their respective heirs, personal representatives, successors and
         assigns.
         
         
         
         
         
         Professional Fees and Costs. If either Landlord or Tenant should bring
         suit against the other with respect to this Lease, then all costs and
         expenses, including without limitation, actual professional fees and
         costs such as appraisers', accountants' and attorneys' fees and costs,
         incurred by the party which prevails in such action, whether by final
         judgment or out of court settlement, shall be paid by the other party,
         which obligation on the part of the other party shall be deemed to have
         accrued on the date of the commencement of such action and shall be
         enforceable whether or not the action is prosecuted to judgment. As
         used herein, attorneys' fees and costs shall include, without
         limitation, attorneys' fees, costs and expenses incurred in connection
         with any (i) postjudgment motions; (ii) contempt proceedings;
         (iii) garnishment, levy, and debtor and third party examination;
         (iv) discovery; and (v) bankruptcy litigation.
         
         
         
         
         
         Terms and Headings. The words "Landlord" and "Tenant" as used herein
         shall include the plural as well as the singular. Words used in any
         gender include other genders. The paragraph headings of this Lease are
         not a part of this Lease and shall have no effect upon the construction
         or interpretation of any part hereof.
         
         
         
         
         
         Time. Time is of the essence with respect to the performance of every
         provision of this Lease in which time of performance is a factor.
         
         
         
         
         
         Prior Agreement; Amendments. This Lease constitutes and is intended by
         the parties to be a final, complete and exclusive statement of their
         entire agreement with respect to the subject matter of this Lease. This
         Lease supersedes any and all prior and contemporaneous agreements and
         understandings of any kind relating to the subject matter of this
         Lease. There are no other agreements, understandings, representations,
         warranties, or statements, either oral or in written form, concerning
         the subject matter of this Lease. No alteration, modification,
         amendment or interpretation of this Lease shall be binding on the
         parties unless contained in a writing which is signed by both parties.
         
         
         
         
         
         Separability. The provisions of this Lease shall be considered
         separable such that if any provision or part of this Lease is ever held
         to be invalid, void or illegal under any law or ruling, all remaining
         provisions of this Lease shall remain in full force and effect to the
         maximum extent permitted by law.
         
         
         
         
         
         Recording. Neither Landlord nor Tenant shall record this Lease nor a
         short form memorandum thereof without the consent of the other.
         
         
         
         
         
         Counterparts. This Lease may be executed in one or more counterparts,
         each of which shall constitute an original and all of which shall be
         one and the same agreement.
         
         
         
         
         
         Nondisclosure of Lease Terms. Tenant acknowledges and agrees that the
         terms of this Lease are confidential and constitute proprietary
         information of Landlord. Disclosure of the terms could adversely affect
         the ability of Landlord to negotiate other leases and impair Landlord's
         relationship with other tenants. Accordingly, Tenant agrees that it,
         and its partners, officers, directors, employees, agents and attorneys,
         shall not intentionally and voluntarily disclose the terms and
         conditions of this Lease to any newspaper or other publication or any
         other tenant or apparent prospective tenant of the Building or other
         portion of the Development, or real estate agent, either directly or
         indirectly, without the prior written consent of Landlord, provided,
         however, that Tenant may disclose the terms to prospective subtenants
         or assignees under this Lease. Notwithstanding the foregoing, since
         Tenant is a publicly traded corporation subject to the jurisdiction of
         the Securities and Exchange Commission (the "SEC"), and as such may be
         required to file this Lease with the SEC and disclose certain terms of
         this Lease in its financial statements filed with the SEC, Landlord
         authorizes Tenant to disclose the terms of this Lease to the SEC to the
         extent required by same.
         
         
         
         
         
         Non-Discrimination. Tenant acknowledges and agrees that there shall be
         no discrimination against, or segregation of, any person, group of
         persons, or entity on the basis of race, color, creed, religion, age,
         sex, marital status, national origin, or ancestry in the leasing,
         subleasing, transferring, assignment, occupancy, tenure, use, or
         enjoyment of the Premises, or any portion thereof.
         
         

     EXECUTION OF LEASE
     
     

         
     
         
     
      a. Joint and Several Obligations. If more than one person executes this
         Lease as Tenant, their execution of this Lease will constitute their
         covenant and agreement that (i) each of them is jointly and severally
         liable for the keeping, observing and performing of all of the terms,
         covenants, conditions, provisions and agreements of this Lease to be
         kept, observed and performed by Tenant, and (ii) the term "Tenant" as
         used in this Lease means and includes each of them jointly and
         severally. The act of or notice from, or notice or refund to, or the
         signature of any one or more of them, with respect to the tenancy of
         this Lease, including, but not limited to, any renewal, extension,
         expiration, termination or
         
         
         -22-
         
         --------------------------------------------------------------------------------
         
         modification of this Lease, will be binding upon each and all of the
         persons executing this Lease as Tenant with the same force and effect
         as if each and all of them had so acted or so given or received such
         notice or refund or so signed.
     
         
         
         Tenant as Corporation or Partnership. If Tenant executes this Lease as
         a corporation or partnership, then Tenant represents and warrants that
         such entity is duly qualified and in good standing to do business in
         California and that the individuals executing this Lease on Tenant's
         behalf are duly authorized to execute and deliver this Lease on its
         behalf.
         
         
         
         
         
         Examination of Lease. Submission of this instrument by Landlord to
         Tenant for examination or signature by Tenant does not constitute a
         reservation of or option for lease, and it is not effective as a lease
         or otherwise until execution by and delivery to both Landlord and
         Tenant.
         
         

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed by
their duly authorized representatives as of the date first above written.



TENANT:

LANDLORD:

CALIFORNIA FIRST NATIONAL BANCORP,
a California corporation

By: Glen T. Tsuma /s/
Print Name: Glen T. Tsuma
Print Title: Chief Operating Officer

By: S. Leslie Jewett /s/
Print Name: S. Leslie Jewett
Print Title: Chief Financial Officer



WORLD TRADE CENTER BUILDING, INC.,
a corporation

By: CB Richard Ellis, Inc.,
a Delaware corporation
Its Authorized Agent

By: Ted Dickerson /s/
Print Name: Ted Dickerson
Print Title: Sr. Real Estate Manager



-23-

--------------------------------------------------------------------------------

ADDENDUM TO LEASE

This ADDENDUM is attached to, made a part of, incorporated into and amends and
supplements that certain Office Building Lease dated _30, January_, 2003 (the
"Lease"), by and between WORLD TRADE CENTER BUILDING, INC. ("Landlord"), and
CALIFORNIA FIRST NATIONAL BANCORP, a California corporation ("Tenant"). Landlord
and Tenant agree that, notwithstanding anything contained in the Lease to the
contrary, the provisions set forth in this Addendum will be deemed to be a part
of the Lease and will supersede any contrary provision in the Lease and shall
prevail and control for all purposes. All references in the Lease and this
Addendum to the defined term "Lease" are to be construed to mean the Lease as
amended and supplemented by this Addendum. Terms which are not defined in this
Addendum have the meanings given to them in the Lease. The paragraphs below are
numbered consecutively with those in the Lease.

40. OPTIONS TO EXTEND.

(a) Subject to the terms of this Paragraph 40 and Paragraph 42, entitled
"Options," Landlord hereby grants to Tenant the option (each, an "Extension
Option") to extend the Term of this Lease with respect to the entire Premises
for up to two (2) additional periods of five (5) years each (each, an "Option
Term"), on the same terms, covenants and conditions as provided for in this
Lease during the initial Lease Term, except that all economic terms such as,
without limitation, Monthly Base Rent, an Operating Expense Allowance, if any,
parking charges, etc., shall be established based the "fair market rental rate"
for the Premises for the applicable Option Term as defined and determined in
accordance with the provisions of this Paragraph 40 below. Notwithstanding the
foregoing, Monthly Base Rent during each Option Term shall be ninety-five
percent (95%) of the fair market Monthly Base Rent, and in no event will Market
Base Rent during any Option Term be less that the Market Base Rent at the end of
the immediately preceding term.

(b) The Extension Option must be exercised, if at all, by written notice
("Extension Notice") delivered by Tenant to Landlord no earlier than the date
which is one (1) year, and no later than the date which is nine (9) months prior
to the expiration of the then current Term of this Lease.

(c) The term "fair market rental rate" as used in this Addendum shall mean the
annual amount per rentable square foot, projected during the relevant period,
that a willing, comparable, non-equity renewal tenant (excluding sublease and
assignment transactions) would pay, and a willing, institutional landlord of a
comparable Class "A" quality office building located in the John Wayne Airport
area ("Comparison Area") would accept, at arm's length (what Landlord is
accepting in current transactions for the Building or other buildings in the
Development may be considered), for space comparable in size, quality and floor
height as the leased area at issue taking into account the age, quality and
layout of the existing improvements in the leased area at issue and taking into
account items that professional real estate brokers customarily consider,
including, but not limited to, rental rates, office space availability, tenant
size, tenant improvement allowances, operating expenses and allowance, parking
charges, free rent, free parking and any other lease concessions, if any, then
being charged or granted by Landlord or the lessors of such similar office
buildings. The fair market rental rate will be an effective rate, not
specifically including, but accounting for, the appropriate lease concessions
described above.

(d) Landlord's determination of fair market rental rate shall be delivered to
Tenant in writing not later than thirty (30) days following Landlord's receipt
of Tenant's Extension Notice. Tenant will have thirty (30) days ("Tenant's
Review Period") after receipt of Landlord's notice of the fair market rental
rate within which to accept such fair market rental rate or to object thereto in
writing. Tenant's failure to object to the fair market rental rate submitted by
Landlord in writing within Tenant's Review Period will conclusively be deemed
Tenant's approval and acceptance thereof. If Tenant objects to the fair market
rental rate submitted by Landlord within Tenant's Review Period, then Landlord
and Tenant will attempt in good faith to agree upon such fair market rental rate
using their best good faith efforts. If Landlord and Tenant fail to reach
agreement on such fair market rental rate within fifteen (15) days following the
expiration of Tenant's Review Period, then neither Tenant nor Landlord shall
have any obligation to proceed with such determination of the fair market rental
rate or the applicable Extension Option and this Lease shall terminate upon the
then scheduled expiration date.

41. RIGHT TO LEASE ADDITIONAL SPACE.

(a) Subject to the terms of this Paragraph 41 and Paragraph 42, entitled
"Options," Tenant shall have a continuing right to lease (the "Right to Lease")
any space on the sixth (6th) floor of the Building in incremental sizes
acceptable to Landlord, to the extent such space becomes available for lease to
third parties after the expiration of any existing lease for such space during
the initial Term, including the expiration of all renewal or extension options
under such leases, and after the existing tenants or occupants vacate such space
(the "First Offer Space"). Tenant's Right to Lease is subject and subordinate to
the rights of all other tenants of the Building with rights relative to any such
First Offer Space granted prior to the date of this Lease. Thus, Landlord's
Economic Terms (as defined below) will be delivered to Tenant only after
Landlord has appropriately notified and received negative responses from all
other tenants with rights in the First Offer Space superior to Tenant's rights.
Additionally, Landlord reserves the right to renew the leases (either on a
month-to-month or fixed-term basis) of tenants in the First Offer Space or allow
such tenants to hold over with respect to any or all of the First


-1-

--------------------------------------------------------------------------------

Offer Space, without giving rise to any of Tenant's rights pursuant to this
Right to Lease, as Landlord deems appropriate in its sole and absolute
discretion.

(b) Promptly following written request ("Tenant Request") by Tenant (which may
not be given more than twice in any twelve (12) consecutive month period), or,
at Landlord's sole election, upon Landlord learning that a third party is
interested in leasing the First Offer Space, Landlord will give Tenant written
notice of the availability of such First Offer Space and the date the existing
tenant or occupant, if any, is expected to vacate such space ("Landlord's
Availability Notice"). Within five (5) days following delivery of Landlord's
Availability Notice, Tenant will in writing have the right to request from
Landlord a written statement setting forth the basic economic terms, including,
but not limited to, Landlord's determination of the Monthly Base Rent, an
improvement allowance, if any, and all other economic terms and conditions
(collectively, the "Economic Terms"), upon which Landlord is willing to lease
the First Offer Space desired by Tenant. The Economic Terms shall be Landlord's
reasonable determination of the fair market rental rate determined pursuant to
the terms of Paragraph 40(c) above.

(c) Within ten (10) business days after receipt of the Economic Terms from
Landlord, Tenant must give Landlord written notice pursuant to which Tenant
shall elect to either (i) lease such First Offer Space upon such Economic Terms
and the same non-Economic Terms as set forth in this Lease with respect to the
Premises, or (ii) refuse to lease such First Offer Space. Tenant's failure to
timely choose either clause (i) or clause (ii) above will be deemed to be
Tenant's choice of clause (ii) above.

(d) If Tenant chooses (or is deemed to have chosen) clause (c)(ii) above, then
Tenant's Right to Lease any First Offer Space will be null and void until Tenant
once again validly delivers to Landlord a Tenant Request, in which event, the
procedures and sequences described above will be followed. If Tenant exercises
its Right to Lease as provided herein, the parties will promptly thereafter
execute an amendment to this Lease to include the First Offer Space in the
Premises and to document the lease terms thereof.

42. OPTIONS.

(a) As used in this Paragraph, the word "Options" means the Extension Options
pursuant to Paragraph 40 herein and the Right to Lease pursuant to Paragraph 41
herein.

(b) The Options granted to Tenant are personal to the original Tenant executing
this Lease and may be exercised only by the original Tenant executing this Lease
while occupying the entire Premises and without the intent of thereafter
assigning this Lease or subletting the Premises and may not be exercised or be
assigned, voluntarily or involuntarily, by any person or entity other than the
original Tenant executing this Lease. The Options granted to Tenant under this
Lease are not assignable separate and apart from this Lease, nor may the Options
be separated from this Lease in any manner, either by reservation or otherwise.

(c) Tenant shall have no right to exercise the Options, notwithstanding any
provision of the grant of Options to the contrary, and Tenant's exercise of the
Options may be nullified by Landlord and deemed of no further force or effect,
if (i) Tenant shall be in default of any monetary obligation or material
non-monetary obligation under the terms of this Lease as of Tenant's exercise of
either Option or at any time after the exercise of either Option and prior to
the commencement of any Option event, or (ii) Landlord has given Tenant two (2)
or more notices of default, whether or not such defaults are subsequently cured,
during any twelve (12) consecutive month period.

43. EARLY ENTRY. Notwithstanding the fact that the Lease Term has not commenced,
Landlord agrees to allow Tenant to enter the Premises up to thirty (30) days
prior to the Commencement Date in order to install trade fixtures and equipment
and telephone and computer lines and equipment. Such entry shall be subject to
all of the conditions set forth in this Paragraph 43 below. Tenant agrees that
any such early entry is subject to all of the terms and conditions of this
Lease, except for those relating to the payment of rent and other recurring
monetary obligations which have a specific commencement time, which provisions
will become applicable in accordance with the terms of this Lease. Without
limiting the generality of the foregoing, such early occupancy shall be
conditioned upon Tenant first delivering to Landlord the items described in
Paragraph 4(a) of this Lease and Tenant shall be specifically bound by the
provisions of Paragraphs 8 (Use), 18 (Assumption of Risk and Indemnification)
and 19 (Insurance) of this Lease during such early entry period.

44. AMERICANS WITH DISABILITIES ACT. Landlord agrees to be responsible for
causing the Premises and the Common Areas to comply, as and when deemed
appropriate by Landlord and only to the extent required by any governmental or
quasi-governmental authority, with the Americans With Disabilities Act of 1990,
as subsequently amended (the "ADA"), except to the extent Landlord is required
to perform such work as a result of (a) Tenant's specific use of the Premises,
or (b) the Tenant Improvements in the Premises, or (c) any Alternations to the
Premises made by or on behalf of Tenant, in which case the costs of such work
shall be solely borne by Tenant. Landlord shall be responsible for and shall
hold Tenant harmless from any claims under Title I of the ADA with respect to
the Common Areas, excluding claims directly related to clauses (a), (b) and (c)
above. Except as otherwise stated in this Paragraph 44, Tenant shall be
responsible for the cost and liability of causing the Tenant Improvements
(subject to application of the Allowance pursuant to the Work Letter Agreement)
and any Alternations to comply with the ADA only to the extent required by any
governmental or quasi-governmental authority, and Tenant shall in any event be
responsible for and shall hold Landlord and all Landlord Indemnified


-2-

--------------------------------------------------------------------------------

Parties harmless from any claims by employees and potential employees of Tenant
under Title I of the ADA with respect to the Tenant Improvements and
Alterations.

45. BUILDING SECURITY. As of the date hereof, Landlord provides roaming patrol
and building monitoring services ("Building Monitor Service") for the
Development and the Building. Tenant acknowledges and agrees that: (i) Landlord
does not provide separate security service for the Building other than the
card-key security system described below, (ii) security officers are not
stationed at permanent positions within the Building or the Development,
(iii) the Building Monitor Service does not constitute a covenant, warranty or
promise that such services will be provided for the Building at all times, and
is subject to change without notice, (iv) Tenant is responsible for conducting
itself in a reasonable manner under all circumstances to avoid risk of injury to
persons or damage to property, and (v) Tenant is responsible for securing and
insuring its own personal property and for obtaining commercial general
liability insurance for injury and/or death to persons and damage to property as
provided in the Lease. Accordingly, Landlord shall not be liable to Tenant for
any loss or damage, including the theft of Tenant's property, arising out of or
in connection with the failure of the Building Monitor Service and/or any other
security services. The Building Monitor Service and/or the termination thereof
shall not in any way alter the respective rights, obligations or liabilities of
Landlord and Tenant under the Lease. As of the date of the Lease, Landlord
provides card-key security access to the Building during other than normal
business hours. If the Building Monitoring Service is discontinued, then
Landlord agrees to continuously maintain security services for the Building at a
reasonable level throughout the remainder of the Term of the Lease. Subject to
the immediately preceding sentence, Landlord shall have the right, at Landlord's
sole discretion, to increase, decrease, eliminate or otherwise modify the amount
and/or type of any security services provided to the Building by Landlord. If
Landlord elects to provide security to the Building, then Tenant expressly
acknowledges that Landlord shall not be deemed to have warranted the efficiency
of any security personnel, service, procedures or equipment and Landlord shall
not be liable in any manner for the failure of any such security personnel,
services, procedures or equipment to prevent or control, or apprehend anyone
suspected of personal injury, property damage or any criminal conduct in, on or
around the Building. The cost of any security services provided by Landlord for
the benefit of the Building shall be included as a part of Operating Expenses.

46. RENTAL ABATEMENT. Notwithstanding anything to the contrary contained in this
Lease, subject to Paragraph 41(e), Landlord hereby conditionally waives Tenant's
obligation to pay the Monthly Base Rent applicable to the original Premises only
(i.e., the initial 43,371 RSF leased by Tenant hereunder and not any First Offer
Space or other additional space leased by Tenant) otherwise due under this Lease
for months 1, 13, 25, 37 and 49 of the initial Term; provided, however, in the
event Tenant defaults under the terms of this Lease beyond all applicable notice
and cure periods at any time during the original Term, all such abated Monthly
Base Rent shall immediately become due and payable by Tenant to Landlord.

47. EXTERIOR BUILDING SIGNAGE. Effective as of the Commencement Date, Tenant
shall have the right to install one (1) building top sign on the Building in two
(2) separate locations, both of which locations are to be mutually agreed upon
by Landlord and Tenant (the "Exterior Sign"). Notwithstanding the foregoing,
Tenant shall not be entitled to install the Exterior Sign if: (a) Tenant has
previously assigned its interest in this Lease (except in connection with a
Permitted Transfer), (b) Tenant has previously sublet any portion of the
Premises (except in connection with a Permitted Transfer), or (c) Tenant is in
default under any monetary or material non-monetary provision of the Lease.
Furthermore, Tenant's right to install the Exterior Sign is expressly subject to
and contingent upon Tenant receiving the approval and consent to the Exterior
Sign from the City of Irvine, California, its architectural review board, any
other applicable governmental or quasi-governmental governmental agency and any
architectural review committee under the covenants, conditions and restrictions
recorded against the Development. Tenant, at its sole cost and expense, shall
obtain all other necessary building permits, zoning, regulatory and other
approvals in connection with the Exterior Sign. All costs of approval, consent,
design, installation, supervision of installation, wiring, maintaining,
repairing and removing the Exterior Sign will be at Tenant's sole cost and
expense. Tenant shall submit to Landlord reasonably detailed drawings of its
proposed Exterior Sign, including without limitation, the size, material, shape,
location, coloring and lettering for review and approval by Landlord. The
Exterior Sign shall be subject to (i) Landlord's prior review and written
approval thereof, (ii) the terms, conditions and restrictions of any recorded
covenants, conditions and restrictions encumbering the Development and/or the
Building and shall conform to the Building sign criteria and Development sign
criteria, if any, and the other reasonable standards of design and motif
established by Landlord for the exterior of the Building and/or the Development.
Tenant shall reimburse Landlord for any reasonable out-of-pocket costs
associated with Landlord's review and supervision as hereinbefore provided
including, but not limited to, engineers and other professional consultants.
Tenant will be solely responsible for any damage to the Exterior Sign and any
damage that the installation, maintenance, repair or removal thereof may cause
to the Building or the Development. Tenant agrees upon the expiration date or
sooner termination of this Lease, upon Landlord's request, to remove the
Exterior Sign and restore any damage to the Building and the Development at
Tenant's expense. In addition, Landlord shall have the right to remove the
Exterior Sign at Tenant's sole cost and expense, if, at any time during the
Term: (i) Tenant assigns this Lease (except in connection with a Permitted
Transfer), (ii) Tenant sublets any portion of the Premises (except in connection
with a Permitted Transfer), or (iii) Tenant is in default under any term or
condition of the Lease. Notwithstanding anything to the contrary contained
herein, if Tenant fails to install the Exterior Sign on the Building in
accordance with the terms of this Paragraph 47 on or before the eighth (8th)
month anniversary of the Commencement Date (the "Outside Exterior Sign
Installation Date"), Tenant's right to erect any such Exterior Sign shall


-3-

--------------------------------------------------------------------------------

terminate as of the Outside Exterior Sign Installation Date and shall thereupon
be deemed null and void and of no further force and effect.

-4-

--------------------------------------------------------------------------------

SITE PLAN

[To be supplied]

EXHIBIT "A-I"

--------------------------------------------------------------------------------

OUTLINE OF FLOOR
PLAN OF PREMISES

[To be supplied]

EXHIBIT "A-II"

--------------------------------------------------------------------------------

RENTABLE SQUARE FEET AND USABLE SQUARE FEET

1. The term "Rentable Square Feet" as used in the Lease will be deemed to
include: (a) with respect to the Premises, the usable area of the Premises
determined in accordance with the Method for Measuring Floor Area in Office
Buildings, ANSI Z65.1-1996 (the "BOMA Standard"), plus a pro rata portion of the
main lobby area on the ground floor and all elevator machine rooms, electrical
and telephone equipment rooms and mail delivery facilities and other areas used
by all tenants of the Building, if any, plus (i) for single tenancy floors, all
the area covered by the elevator lobbies, corridors, special stairways,
restrooms, mechanical rooms, electrical rooms and telephone closets on such
floors, or (ii) for multiple tenancy floors, a pro-rata portion of all of the
area covered by the elevator lobbies, corridors, special stairways, restrooms,
mechanical rooms, electrical rooms and telephone closets on such floor; and
(b) with respect to the Building, the total rentable area for all floors in the
Building computed in accordance with the provisions of Subparagraph 1(a) above.
In calculating the "Rentable Square Feet" of the Premises or the Building, the
area contained within the exterior walls of the Building stairs, fire towers,
vertical ducts, elevator shafts, flues, vents, stacks and major pipe shafts will
be excluded.

2. The term "Usable Square Feet" as used in Exhibit "C" with respect to the
Premises, if applicable, will be deemed to include the usable area of the
Premises as determined in accordance with the BOMA Standard.

3. For purposes of establishing Tenant's Percentage, Tenant's Expense Allowance,
and Monthly Base Rent as shown in Paragraph 1 of the Lease, the number of
Rentable Square Feet of the Premises is deemed to be as set forth in
Subparagraph 1(g) of the Lease, and the number of Rentable Square Feet of the
Building is deemed to be as set forth in Subparagraph 1(f) of the Lease. For
purposes of establishing the amount of the Tenant Improvement Allowance in
Exhibit "C" (if applicable), the number of Usable Square Feet of the Premises is
deemed to be as set forth in Subparagraph 1(g). From time to time at Landlord's
option, Landlord's architect may redetermine the actual number of Rentable
Square Feet of the Premises, and the Building, and the actual number of Usable
Square Feet of the Premises respectively, based upon the criteria set forth in
Paragraph 1 and Paragraph 2 above, which determination will be conclusive, and
thereupon Tenant's Percentage, Tenant's Expense Allowance, Monthly Base Rent and
(if applicable) the Tenant Improvement Allowance will be adjusted accordingly.

EXHIBIT "B"

--------------------------------------------------------------------------------

WORK LETTER AGREEMENT
[ALLOWANCE]

This WORK LETTER AGREEMENT ("Work Letter Agreement") is entered into as of the
_30_ day of __January_____, 2003 by and between WORLD TRADE CENTER BUILDING,
INC., a corporation ("Landlord"), and CALIFORNIA FIRST NATIONAL BANCORP, a
California corporation ("Tenant").

R E C I T A L S:

A. Concurrently with the execution of this Work Letter Agreement, Landlord and
Tenant have entered into a lease (the "Lease") covering certain premises (the
"Premises") more particularly described in Exhibit "A" attached to the Lease.
All terms not defined herein have the same meaning as set forth in the Lease. To
the extent applicable, the provisions of the Lease are incorporated herein by
this reference.

B. In order to induce Tenant to enter into the Lease and in consideration of the
mutual covenants hereinafter contained, Landlord and Tenant agree as follows:

1. TENANT IMPROVEMENTS. As used in the Lease and this Work Letter Agreement, the
term "Tenant Improvements" or "Tenant Improvement Work" means those items of
general tenant improvement construction shown on the Final Plans (described in
Paragraph 4 below), more particularly described in Paragraph 5 below.

2. WORK SCHEDULE. Within ten (10) days after the execution of this Lease,
Landlord will deliver to Tenant, for Tenant's review and approval, a schedule
("Work Schedule") which will set forth the timetable for the planning and
completion of the installation of the Tenant Improvements and the Commencement
Date of the Lease. The Work Schedule will set forth each of the various items of
work to be done or approval to be given by Landlord and Tenant in connection
with the completion of the Tenant Improvements. The Work Schedule will be
submitted to Tenant for its approval, which approval Tenant agrees not to
unreasonably withhold, and, once approved by both Landlord and Tenant, the Work
Schedule will become the basis for completing the Tenant Improvements. All plans
and drawings required by this Work Letter Agreement and all work performed
pursuant thereto are to be prepared and performed in accordance with the Work
Schedule. Landlord may, from time to time during construction of the Tenant
Improvements, modify the Work Schedule as Landlord reasonably deems appropriate.
If Tenant fails to approve the Work Schedule, as it may be modified after
discussions between Landlord and Tenant within five (5) business days after the
date the Work Schedule is first received by Tenant, the Work Schedule shall be
deemed to be approved by Tenant as submitted or Landlord may, at its option,
terminate the Lease upon written notice to Tenant.

3. CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord's representative ("Landlord's Representative") to act for
Landlord in all matters covered by this Work Letter Agreement: Scott Sheridan.

Tenant hereby appoints the following person(s) as Tenant's representative
("Tenant's Representative") to act for Tenant in all matters covered by this
Work Letter Agreement: Ted Heisler of Ware & Malcomb.

All communications with respect to the matters covered by this Work Letter
Agreement are to made to Landlord's Representative or Tenant's Representative,
as the case may be, in writing in compliance with the notice provisions of the
Lease. Either party may change its representative under this Work Letter
Agreement at any time by written notice to the other party in compliance with
the notice provisions of the Lease.

4. TENANT IMPROVEMENT PLANS.

(a) Preparation of Space Plans. In accordance with the Work Schedule, Tenant
agrees to meet with Ware & Malcomb for the purpose of promptly preparing
preliminary space plans for the layout of the Premises ("Space Plans"). The
Space Plans are to be sufficient to convey the architectural design of the
Premises and layout of the Tenant Improvements therein and are to be submitted
to Landlord in accordance with the Work Schedule for Landlord's approval. If
Landlord reasonably disapproves any aspect of the Space Plans, Landlord will
advise Tenant in writing of such disapproval and the reasons therefor in
accordance with the Work Schedule. Tenant will then submit to Landlord for
Landlord's approval, in accordance with the Work Schedule, a redesign of the
Space Plans incorporating the revisions reasonably required by Landlord.
Notwithstanding anything to the contrary contained herein, upon prior written
consent of Landlord, Tenant may engage a space planner of its choice (which
space planner shall be subject to the reasonable approval of Landlord) to
prepare the Space Plans. If Tenant chooses to engage its own space planner as
provided in the immediately preceding sentence, the cost of preparing the Space
Plans shall be paid from the Allowance (as defined below).

(b) Preparation of Final Plans. Based on the approved Space Plans, and in
accordance with the Work Schedule, Tenant's architect will prepare architectural
plans, drawings and specifications and engineered mechanical, structural and
electrical working drawings (provided, however, Tenant shall use


-1-

--------------------------------------------------------------------------------

Landlord architect to complete all mechanical, electrical and fire life safety
portions of the working drawings) for all of the Tenant Improvements for the
Premises (collectively, the "Final Plans"). The Final Plans will show: (a) the
subdivision (including partitions and walls), layout, lighting, finish and
decoration work (including carpeting and other floor coverings) for the
Premises; (b) all internal and external communications and utility facilities
which will require conduiting or other improvements from the base Building shell
work and/or within common areas; and (c) all other specifications for the Tenant
Improvements. The Final Plans will be submitted to Tenant for signature to
confirm that they are consistent with the Space Plans. If Tenant reasonably
disapproves any aspect of the Final Plans based on any inconsistency with the
Space Plans, Tenant agrees to advise Landlord in writing of such disapproval and
the reasons therefor within the time frame set forth in the Work Schedule. In
accordance with the Work Schedule, Landlord will then cause Landlord's architect
to redesign the Final Plans incorporating the revisions reasonably requested by
Tenant so as to make the Final Plans consistent with the Space Plans.

(c) Requirements of Tenant's Final Plans. Tenant's Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will: (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) if not comprised of the
Building standards set forth in the written description thereof (the
"Standards"), then compatible with and of at least equal quality as the
Standards and approved by Landlord; (iii) comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; (iv) not require
Building service beyond the level normally provided to other tenants in the
Building and will not overload the Building floors; and (v) be of a nature and
quality consistent with the overall objectives of Landlord for the Building, as
determined by Landlord in its reasonable but subjective discretion.

(d) Submittal of Final Plans. Once approved by Landlord and Tenant, Landlord's
architect will submit the Final Plans to the appropriate governmental agencies
for plan checking and the issuance of a building permit. Landlord's architect,
with Tenant's cooperation, will make any changes to the Final Plans which are
requested by the applicable governmental authorities to obtain the building
permit. After approval of the Final Plans no further changes may be made without
the prior written approval of both Landlord and Tenant, and then only after
agreement by Tenant to pay any excess costs resulting from the design and/or
construction of such changes. Tenant hereby acknowledges that any such changes
will be subject to the terms of Paragraph 10 below.

(e) Changes to Shell of Building. If the Final Plans or any amendment thereof or
supplement thereto shall require changes in the Building shell, the increased
cost of the Building shell work caused by such changes will be paid for by
Tenant or charged against the "Allowance" described in Paragraph 5 below.

(f) Work Cost Estimate and Statement. Prior to the commencement of construction
of any of the Tenant Improvements shown on the Final Plans, Landlord will submit
to Tenant a written estimate of the cost to complete the Tenant Improvement
Work, which written estimate will be based on the Final Plans taking into
account any modifications which may be required to reflect changes in the Final
Plans required by the City or County in which the Premises are located (the
"Work Cost Estimate"). Tenant will either approve the Work Cost Estimate or
disapprove specific items and submit to Landlord revisions to the Final Plans to
reflect deletions of and/or substitutions for such disapproved items. Submission
and approval of the Work Cost Estimate will proceed in accordance with the Work
Schedule. Upon Tenant's approval of the Work Cost Estimate (such approved Work
Cost Estimate to be hereinafter known as the "Work Cost Statement"), Landlord
will have the right to purchase materials and to commence the construction of
the items included in the Work Cost Statement pursuant to Paragraph 6 hereof. If
the total costs reflected in the Work Cost Statement exceed the Allowance
described in Paragraph 5 below, Tenant agrees to pay one-half of such excess, as
additional rent, within five (5) business days after Tenant's approval of the
Work Cost Estimate and the remainder at substantial completion as defined in
Paragraph 8(b) of this Work Letter Agreement. Throughout the course of
construction, any differences between the estimated Work Cost in the Work Cost
Statement and the actual Work Cost will be determined by Landlord and
appropriate adjustments and payments by Landlord or Tenant, as the case may be,
will be made within five (5) business days thereafter.

5. PAYMENT FOR THE TENANT IMPROVEMENTS.

(a) Allowance. Landlord hereby grants to Tenant a tenant improvement allowance
of $14.33 per Usable Square Foot of the Premises (the "Allowance"). The
Allowance is to be used only for:

(i) Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical, electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Final Plans.

(ii) The payment of plan check, permit and license fees relating to construction
of the Tenant Improvements.

(iii) Construction of the Tenant Improvements, including, without limitation,
the following:

(aa) Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings, furniture and painting, millwork and
similar items;

-2-

--------------------------------------------------------------------------------

(bb) All electrical wiring, network computer cabling, proximity card readers,
lighting fixtures, outlets and switches, and other electrical work necessary for
the Premises;

(cc) The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories necessary for the heating, ventilation and air conditioning
systems within the Premises, including the cost of meter and key control for
after-hour air conditioning;

(dd) Any additional improvements to the Premises required for Tenant's use of
the Premises including, but not limited to, odor control, special heating,
ventilation and air conditioning, noise or vibration control or other special
systems or improvements;

(ee) All fire and life safety control systems such as fire walls, sprinklers,
FM200, fire alarms, including piping, wiring and accessories, necessary for the
Premises;

(ff) All plumbing, fixtures, pipes and accessories necessary for the Premises;

(gg) Testing and inspection costs; and

(hh) Fees for Landlord's tenant improvement coordinator in the amount of five
percent (5%) of the actual Work Cost, and fees for the contractor including, but
not limited to, fees and costs attributable to general conditions.

(iv) Tenant's exterior signage, to the extent the same is permitted under the
Lease.

(b) Excess Costs. The cost of each item referenced in Paragraph 5(a) above shall
be charged against the Allowance. If the Work Cost exceeds the Allowance, Tenant
agrees to pay to Landlord one-half of such excess including fees for the
contractor and Landlord's standard five percent (5%) fee for the tenant
improvement coordinator associated with the supervision of such excess work
prior to the commencement of construction within five (5) business days after
invoice therefor (less any sums previously paid by Tenant for such excess
pursuant to the Work Cost Estimate) and the remainder at substantial completion
as defined in Paragraph 8(b) of this Work Letter Agreement. In no event will the
Allowance be used to pay for Tenant's furniture, artifacts, equipment, telephone
systems or any other item of personal property which is not affixed to the
Premises.

(c) Changes. If, after the Final Plans have been prepared and the Work Cost
Statement has been established, Tenant requires any changes or substitutions to
the Final Plans, any additional costs related thereto including fees for the
contractor and Landlord's standard five percent (5%) fee for the tenant
improvement coordinator associated with the supervision of such changes or
substitutions are to be paid by Tenant to Landlord prior to the commencement of
construction of the Tenant Improvements. Any changes to the Final Plans will be
approved by Landlord and Tenant in the manner set forth in Paragraph 4 above and
will, if necessary, require the Work Cost Statement to be revised and agreed
upon between Landlord and Tenant in the manner set forth in Subparagraph 4(f)
above. Landlord will have the right to decline Tenant's request for a change to
the Final Plans if such changes are inconsistent with the provisions of
Paragraph 4 above, or if the change would unreasonably delay construction of the
Tenant Improvements and the Commencement Date of the Lease.

(d) Governmental Cost Increases. If increases in the cost of the Tenant
Improvements as set forth in the Work Cost Statement are due to requirements of
any governmental agency, Tenant agrees to pay Landlord the amount of such
increase including fees for the contractor and Landlord's standard five percent
(5%) fee for the tenant improvement coordinator associated with the supervision
of such additional work within five (5) days of Landlord's written notice;
provided, however, that Landlord will first apply toward any such increase any
remaining balance of the Allowance.

(e) Unused Allowance Amounts. Any unused portion of the Allowance upon
completion of the Tenant Improvements will not be refunded to Tenant or be
available to Tenant as a credit against any obligations of Tenant under the
Lease unless Tenant has paid for excess costs as described in
Subparagraphs 5(b), 5(c) or 5(d), in which case the unused Allowance may be
applied toward such excess cost amounts and paid to Tenant, however, any unused
portion of the Allowance may be applied toward Tenant's furniture costs.

6. CONSTRUCTION OF TENANT IMPROVEMENTS. Until Tenant approves the Final Plans
and Work Cost Statement, Landlord will be under no obligation to cause the
construction of any of the Tenant Improvements. Following Tenant's approval of
the Work Cost Statement described in Subparagraph 4(f) above and upon Tenant's
payment of one-half of the total amount by which such Work Cost Statement
exceeds the Allowance (provided Tenant agrees to pay the remainder at
substantial completion as defined in Paragraph 8(b) of this Work Letter
Agreement), if any, Landlord's contractor will commence and diligently proceed
with the construction of the Tenant Improvements, subject to Tenant Delays (as
described in Paragraph 9 below) and Force Majeure Delays (as described in
Paragraph 10 below).

7. FREIGHT/CONSTRUCTION ELEVATOR. Landlord will, consistent with its obligation
to other tenants in the Building, if appropriate and necessary, make the
freight/construction elevator reasonably available to Tenant in connection with
initial decorating, furnishing and moving into the Premises. Tenant agrees to
pay for any after-hours staffing of the freight/construction elevator, if
needed.

-3-

--------------------------------------------------------------------------------

8. COMMENCEMENT DATE AND SUBSTANTIAL COMPLETION.

(a) Commencement Date. The Term of the Lease will commence on the date (the
"Commencement Date") which is the earlier of: (i) the date Tenant moves into the
Premises to commence operation of its business in all or any portion of the
Premises; or (ii) the date the Tenant Improvements have been "substantially
completed" (as defined below); provided, however, that if substantial completion
of the Tenant Improvements is delayed as a result of any Tenant Delays described
in Paragraph 9 below, then the Commencement Date as would otherwise have been
established pursuant to this Subparagraph 8(a)(ii) will be accelerated by the
number of days of such Tenant Delays.

(b) Substantial Completion; Punch-List. For purposes of Subparagraph 8(a)(ii)
above, the Tenant Improvements will be deemed to be "substantially completed"
when Landlord's contractor certifies in writing to Landlord and Tenant that
Landlord: (a) is able to provide Tenant with reasonable access to the Premises;
(b) has substantially performed all of the Tenant Improvement Work required to
be performed by Landlord under this Work Letter Agreement, other than decoration
and minor "punch-list" type items and adjustments which do not materially
interfere with Tenant's access to or use of the Premises; and (c) has obtained a
temporary certificate of occupancy or other required equivalent approval from
the local governmental authority permitting occupancy of the Premises. Within
ten (10) days after receipt of such certificate from Landlord's contractor,
Tenant will conduct a walk-through inspection of the Premises with Landlord and
provide to Landlord a written punch-list specifying those decoration and other
punch-list items which require completion, which items Landlord will thereafter
diligently complete.

(c) Delivery of Possession. Landlord agrees to deliver possession of the
Premises to Tenant in broom-clean condition when the Tenant Improvements have
been substantially completed in accordance with Subparagraph (b) above. The
parties estimate that Landlord will deliver possession of the Premises to Tenant
and the Term of this Lease will commence on or before the estimated commencement
date set forth in the Work Schedule delivered to Tenant pursuant to Paragraph 2
above (the "Projected Commencement Date"). Landlord agrees to use its
commercially reasonable efforts to cause the Premises to be substantially
completed on or before the Projected Commencement Date. Tenant agrees that if
Landlord is unable to deliver possession of the Premises to Tenant on or prior
to the Projected Commencement Date, the Lease will not be void or voidable, nor
will Landlord be liable to Tenant for any loss or damage resulting therefrom,
but if such late delivery is due to Landlord's fault or due to any Force Majeure
Delay(s), then, as Tenant's sole remedy, the Commencement Date and the
Expiration Date of the Term will be extended one (1) day for each day Landlord
is delayed in delivering possession of the Premises to Tenant.

9. TENANT DELAYS. For purposes of this Work Letter Agreement, "Tenant Delays"
means any delay in the completion of the Tenant Improvements resulting from any
or all of the following: (a) Tenant's failure to timely perform any of its
obligations pursuant to this Work Letter Agreement, including any failure to
complete, on or before the due date therefor, any action item which is Tenant's
responsibility pursuant to the Work Schedule delivered by Landlord to Tenant
pursuant to this Work Letter Agreement; (b) Tenant's changes to Space Plans or
Final Plans after Landlord's approval thereof; (c) Tenant's request for
materials, finishes, or installations which are not readily available or which
are incompatible with the Standards; (d) any delay of Tenant in making payment
to Landlord for Tenant's share of the Work Cost; or (e) any other act or failure
to act by Tenant, Tenant's employees, agents, architects, independent
contractors, consultants and/or any other person performing or required to
perform services on behalf of Tenant.

10. FORCE MAJEURE DELAYS. For purposes of this Work Letter, "Force Majeure
Delays" means any actual delay in the construction of the Tenant Improvements,
which is beyond the reasonable control of Landlord or Tenant, as the case may
be, as described in Paragraph 33 of the Lease.

[SIGNATURE PAGE FOLLOWS]

-4-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this Work
Letter Agreement to be duly executed by their duly authorized representatives as
of the date of the Lease.



TENANT:

LANDLORD:

CALIFORNIA FIRST NATIONAL BANCORP,
a California corporation

By: Glen T. Tsuma /s/
Print Name: Glen T. Tsuma
Print Title: COO

By: S. Leslie Jewett /s/
Print Name: S. Leslie Jewett
Print Title: CFO



WORLD TRADE CENTER BUILDING, INC.,
a corporation

By: CB Richard Ellis, Inc.,
a Delaware corporation
Its Authorized Agent

By: Ted Dickerson /s/
Print Name: Ted Dickerson
Print Title: Sr. Real Estate Manager



EXHIBIT "C"

-5-

--------------------------------------------------------------------------------

NOTICE OF LEASE TERM DATES
AND TENANT'S PERCENTAGE

To:





Date:

Re: Lease dated , (the "Lease"), between , Landlord, and , Tenant, concerning
Suite _________ located at (the "Premises").

To Whom It May Concern:

In accordance with the subject Lease, we wish to advise and/or confirm as
follows:

1. That the Premises have been accepted by the Tenant as being substantially
complete in accordance with the subject Lease and that there is no deficiency in
construction except as may be indicated on the "Punch-List" prepared by Landlord
and Tenant, a copy of which is attached hereto.

2. That the Tenant has possession of the subject Premises and acknowledges that
under the provisions of the Lease the Commencement Date is , and the Term of the
Lease will expire on .

3. That in accordance with the Lease, rent commenced to accrue on .

4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter will be for the full amount of the monthly installment as provided
for in the Lease.

5. Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease. Your rent checks should be made payable to at .

6. The number of Rentable Square Feet within the Premises is square feet as
determined by Landlord's architect in accordance with the terms of the Lease.

7. The number of Rentable Square Feet within the Building is square feet as
determined by Landlord's architect in accordance with the terms of the Lease.

8. Tenant's Percentage, as adjusted based upon the number of Rentable Square
Feet within the Premises, is %.



 

LANDLORD:

 


a

By: ,


By: ,


By:
Print Name:
Print Title:



SAMPLE ONLY
[NOT FOR EXECUTION]

EXHIBIT "D"

--------------------------------------------------------------------------------

DEFINITION OF OPERATING EXPENSES, REAL PROPERTY
TAXES AND ASSESSMENTS, AND UTILITIES COSTS

1. Items Included in Operating Expenses. The term "Operating Expenses" as used
in the Lease to which this Exhibit "E" is attached means: all costs and expenses
of operation and maintenance of the Building and the Common Areas (as such terms
are defined in the Lease, other than "Real Property Taxes and Assessments" and
"Utilities Costs" as defined below, which shall be separately accounted for), as
determined by standard accounting practices, calculated assuming the Building is
ninety-five percent (95%) occupied, including the following costs by way of
illustration but not limitation, but excluding those items specifically set
forth in Paragraph 3 below:

(a) any and all assessments imposed with respect to the Building pursuant to any
covenants, conditions and restrictions affecting the Development, the Common
Areas or the Building;

(b) costs, levies or assessments resulting from statutes or regulations
promulgated by any government or quasi-government authority in connection with
the use, occupancy or alteration of the Building or the Premises or the parking
facilities serving the Building or the Premises;

(c) costs of insurance obtained by Landlord;

(d) waste disposal and janitorial services;

(e) labor;

(f) costs incurred in the management of the Building, including, without
limitation: (i) supplies, (ii) wages and salaries (and payroll taxes and similar
governmental charges related thereto) of employees used in the management,
operation and maintenance of the Building, (iii) Building management office
rental, supplies, equipment and related operating expenses, and (iv) a
management/administrative fee determined as a percentage of the annual gross
revenues of the Building exclusive of the proceeds of financing or a sale of the
Building and an administrative fee for the management of the Development Common
Area determined as a percentage of Development Common Area Operating Expenses;

(g) supplies, materials, equipment and tools including rental of personal
property used for maintenance;

(h) repair and maintenance of the elevators and the structural portions of the
Building, including the plumbing, heating, ventilating, air-conditioning and
electrical systems installed or furnished by Landlord;

(i) maintenance, costs and upkeep of all parking and Development Common Areas;

(j) depreciation on a straight line basis and rental of personal property used
in maintenance;

(k) amortization on a straight line basis over the useful life [together with
interest at the Interest Rate on the unamortized balance] of all capitalized
expenditures which are: (i) reasonably intended to produce a reduction in
operating charges or energy consumption (but only to the extent of any actual
reduction); or (ii) required under any governmental law or regulation that was
not applicable to the Building at the time it was originally constructed; or
(iii) for replacement of any Building equipment needed to operate the Building
at the same quality levels as prior to the replacement;

(l) costs and expenses of gardening and landscaping;

(m) maintenance of signs (other than signs of tenants of the Building);

(n) personal property taxes levied on or attributable to personal property used
in connection with the Building or the Common Areas;

(o) reasonable accounting, audit, verification, legal and other consulting fees;
and

(p) costs and expenses of repairs, resurfacing, repairing, maintenance,
painting, lighting, cleaning, refuse removal, security and similar items,
including appropriate reserves.

When calculating Operating Expenses for purposes of establishing Tenant's
Expense Allowance with respect to Operating Expenses, Operating Expenses shall
exclude market-wide labor-rate increases due to extraordinary circumstances
including, but not limited to, boycotts, strikes, embargoes or other shortages,
or amortized costs relating to capital improvements.

2. Real Property Taxes and Assessments. The term "Real Property Taxes and
Assessments", as used in this Exhibit "E", means: any form of assessment,
license fee, license tax, business license fee, commercial rental tax, levy,
charge, improvement bond, tax or similar imposition imposed by any authority
having the direct power to tax, including any city, county, state or federal
government, or any school, agricultural, lighting, drainage or other improvement
or special assessment district thereof, as against any legal or equitable
interest of Landlord in the Premises, Building, Common Areas or the Development
(as such terms are defined in the Lease), adjusted to reflect an assumption that
the Building is fully assessed


-1-

--------------------------------------------------------------------------------

for real property tax purposes as a completed building ready for occupancy,
including the following by way of illustration but not limitation:

(a) any tax on Landlord's "right" to rent or "right" to other income from the
Premises or as against Landlord's business of leasing the Premises;

(b) any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the State of
California in the June, 1978 election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of "real property taxes" for the purposes of this Lease;

(c) any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or other premises in the Building or the rent payable by
Tenant hereunder or other tenants of the Building, including, without
limitation, any gross receipts tax or excise tax levied by state, city or
federal government, or any political subdivision thereof, with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof but not on Landlord's other
operations;

(d) any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and/or

(e) any assessment, tax, fee, levy or charge by any governmental agency related
to any transportation plan, fund or system (including assessment districts)
instituted within the geographic area of which the Building is a part.

When calculating Real Property Taxes and Assessments for purposes of
establishing Tenant's Expense Allowance with respect to Real Property Taxes and
Assessments, Real Property Taxes and Assessments shall not include Real Property
Taxes and Assessments attributable to special assessments, charges, costs, or
fees arising from modifications or changes in governmental laws or regulations,
including, but not limited to, the institution of a split tax roll.

3. Utilities Costs. As used in this Lease, "Utilities Costs" shall mean all
charges (net of after-hour charges for ventilation, heating and air conditioning
charged by Landlord) for utilities for the Building and the Common Areas,
calculated assuming the Building is at least ninety five percent (95%) occupied,
including but not limited to water, sewer and electricity, and the costs of
heating, ventilating and air conditioning and other utilities (but excluding
those charges for which tenants are individually responsible) as well as related
fees, assessments and surcharges. For purposes of determining Tenant's Expense
Allowance with respect to Utilities Costs, Utilities Costs shall not include any
one time special charges, costs or fees or any extraordinary charges or costs
incurred in the Base Year only, including, without limitation, utility rate
increases and other costs arising from extraordinary market circumstances such
as by way of example, boycotts, embargoes, strikes or other shortages of
services or fuel (whether or not such shortages are deemed actual or
manufactured), or any conservation surcharges, penalties or fines incurred by
Landlord.

4. Items Excluded From Operating Expenses, Real Property Taxes and Assessments,
and Utilities Costs. Notwithstanding the provisions of Paragraphs 1, 2 and 3
above to the contrary, as applicable, "Operating Expenses," Real Property Taxes
and Assessments," and "Utilities Costs" will not include:

(a) Landlord's federal or state income, franchise, inheritance or estate taxes;

(b) any ground lease rental;

(c) costs incurred by Landlord for the repair of damage to the Building to the
extent that Landlord is reimbursed by insurance or condemnation proceeds or by
tenants, warrantors or other third persons;

(d) depreciation, amortization and interest payments, except as specifically
provided herein, and except on materials, tools, supplies and vendor-type
equipment purchased by Landlord to enable Landlord to supply services Landlord
might otherwise contract for with a third party, where such depreciation,
amortization and interest payments would otherwise have been included in the
charge for such third party's services, all as determined in accordance with
standard accounting practices;

(e) brokerage commissions, finders' fees, attorneys' fees, space planning costs
and other costs incurred by Landlord in leasing or attempting to lease space in
the Building;

(f) costs of a capital nature, including, without limitation, capital
improvements, capital replacements, capital repairs, capital equipment and
capital tools, all as determined in accordance with standard accounting
practices, consistently applied; provided, however, the capital expenditures set
forth in Subparagraph 1(k) above will in any event be included in the definition
of Operating Expenses;

-2-

--------------------------------------------------------------------------------

(g) interest, principal, points and fees on debt or amortization on any
mortgage, deed of trust or other debt encumbering the Building or the
Development;

(h) costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements for tenants in the Building
(including the original Tenant Improvements for the Premises), or incurred in
renovating or otherwise improving, decorating, painting or redecorating space
for tenants or other occupants of the Building, including space planning and
interior design costs and fees;

(i) attorneys' fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building; provided, however, that Operating Expenses will include those
attorneys' fees and other costs and expenses incurred in connection with
negotiations, disputes or claims relating to items of Operating Expenses,
enforcement of rules and regulations of the Building, and such other matters
relating to the maintenance of standards required of Landlord under the Lease;

(j) except for the administrative/management fees described in Subparagraph 1(f)
above, costs of Landlord's general corporate overhead;

(k) all items and services for which Tenant or any other tenant in the Building
reimburses Landlord (other than through operating expense pass-through
provisions);

(l) electric power costs for which any tenant directly contracts with the local
public service company;

(m) costs arising from Landlord's charitable or political contributions.

(n) Salaries and bonuses of officers and executives of Landlord above the level
of Building manager;

(o) Expenses in connection with services or other benefits which are not offered
to Tenant or for which Tenant is charged for directly but which are provided to
another tenant or occupant of the Building;

(p) Costs, fines or penalties incurred by Landlord due to the violation by
Landlord of (i) any governmental rule or regulation or (ii) the terms and
conditions of any lease of space in the Building;

(q) Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such services if rendered on a
competitive basis (based upon a standard of similar office buildings in the
Comparison Area) by unaffiliated third parties capable of providing such
service;

(r) Except as expressly allowed in Subparagraph 1(k) above, rental payments
incurred in leasing air conditioning systems, elevators or other equipment
ordinarily considered to be of a capital nature, except equipment not affixed to
the Building which is used in providing janitorial or similar services;

(s) Costs of installing the initial landscaping and the initial sculpture,
paintings and objects of art for the Building and Development;

(t) Advertising and promotional expenditures;

(u) Taxes and assessments attributable to the tenant improvements or property of
other tenants of the Building if such taxes or assessments are separately paid
by Tenant for its own tenant improvements or property rather than being included
in Operating Expenses;

(v) Costs of installing, operating and maintaining any broadcasting facilities,
an observatory or any luncheon, athletic or recreation club within the Building;

(w) Costs arising from special events sponsored by Landlord for tenants of the
Building; and

(x) Earthquake insurance to the extent not included in the Base Year.

EXHIBIT "E"

-3-

--------------------------------------------------------------------------------

STANDARDS FOR UTILITIES AND SERVICES

The following standards for utilities and services are in effect. Landlord
reserves the right to adopt nondiscriminatory modifications and additions
hereto.

Subject to the terms and conditions of the Lease and provided Tenant remains in
occupancy of the Premises, Landlord will provide or make available the following
utilities and services:

1. Provide non-attended automatic elevator facilities Monday through Friday,
except holidays, from 8 a.m. to 6 p.m., and have one elevator available for
Tenant's use at all other times.

2. On Monday through Friday, except holidays, from 8 a.m. to 6 p.m. and on
Saturday from 8 a.m. to 12 Noon (and other times for a reasonable additional
charge to be fixed by Landlord), ventilate the Premises and furnish air
conditioning or heating on such days and hours, when in the reasonable judgment
of Landlord it may be required for the comfortable occupancy of the Premises.
Tenant, upon such advance notice as is reasonably required by Landlord, shall
have the right to receive ventilation, heating and air conditioning service
during hours other from 8 a.m. to 6 p.m. On Monday through Friday and from 8:00
A.M. to 12:00 P.M. on Saturdays (exclusive of Holidays) on a floor-by-floor
basis. Tenant shall pay Landlord the standard charge for the additional service
as reasonably determined by Landlord from time to time. As of the date hereof,
Landlord's charge for after hours ventilation, heating and air conditioning
service is $45.00 per hour per floor, subject to change from time to time. The
minimum period of time for which Tenant may request after hours heating and air
conditioning service is 1 hour per floor. The air conditioning system achieves
maximum cooling when the window coverings are extended to the full length of the
window opening and adjusted to a 45 degree angle upwards. Landlord will not be
responsible for room temperatures if Tenant does not keep all window coverings
in the Premises extended to the full length of the window opening and adjusted
to a 45 degree angle upwards whenever the system is in operation. Tenant agrees
to cooperate fully at all times with Landlord, and to abide by all reasonable
regulations and requirements which Landlord may prescribe for the proper
function and protection of said air conditioning system. Tenant agrees not to
connect any apparatus, device, conduit or pipe to the chilled and hot water air
conditioning supply lines of the Building. Tenant further agrees that neither
Tenant nor its servants, employees, agents, visitors, licensees or contractors
shall at any time enter the mechanical installations or facilities of the
Building or the Development or adjust, tamper with, touch or otherwise in any
manner affect said installations or facilities. The cost of maintenance and
service calls to adjust and regulate the air conditioning system will be charged
to Tenant if the need for maintenance work results from either Tenant's
adjustment of room thermostats or Tenant's failure to comply with its
obligations under this Exhibit, including keeping window coverings extended to
the full length of the window opening and adjusted to a 45 degree angle upwards.
Such work will be charged at hourly rates equal to then-current journeyman's
wages for air conditioning mechanics.

3. Landlord will make available to the Premises, 24 hours per day, seven days a
week, electric current as required by the Building standard office lighting
including fluorescent and incandescent lighting (including task and task ambient
lighting systems), vending machines, standard kitchen appliances, and fractional
horsepower office business machines including copiers, personal computers,
terminals, minicomputers, audio-visual, communications equipment and word
processing equipment in an amount not to exceed six (6) watts per square foot
per normal business day. Tenant agrees, should its electrical installation or
electrical consumption be in excess of the aforesaid quantity or extend beyond
normal business hours, to reimburse Landlord monthly for the measured
consumption at the average cost per kilowatt hour charged to the Building during
the period. If a separate meter is not installed at Tenant's cost, such excess
cost will be established by an estimate agreed upon by Landlord and Tenant, and
if the parties fail to agree, such cost will be established by an independent
licensed engineer selected in Landlord's reasonable discretion, whose fee shall
be shared equally by Landlord and Tenant. Tenant agrees not to use any apparatus
or device in, upon or about the Premises (other than standard office business
machines, personal computers and word processing equipment) which may in any way
increase the amount of such services usually furnished or supplied to said
Premises, and Tenant further agrees not to connect any apparatus or device with
wires, conduits or pipes, or other means by which such services are supplied,
for the purpose of using additional or unusual amounts of such services without
the written consent of Landlord. Should Tenant use the same to excess, the
refusal on the part of Tenant to pay upon demand of Landlord the amount
established by Landlord for such excess charge will constitute a breach of the
obligation to pay rent under this Lease and will entitle Landlord to the rights
therein granted for such breach. Tenant's use of electric current will never
exceed the capacity of the feeders to the Building, or the risers or wiring
installation and Tenants will not install or use or permit the installation or
use of any computer or electronic data processing equipment in the Premises
(except standard office business machines, personal computers and word
processing equipment) without the prior written consent of Landlord.

4. Water will be available in public areas for drinking and lavatory purposes
only, but if Tenant requires, uses or consumes water for any purpose in addition
to ordinary drinking and lavatory purposes, of which fact Tenant constitutes
Landlord to be the sole judge, Landlord may install a water meter and thereby
measure Tenant's water consumption for all purposes. Tenant agrees to pay
Landlord for the cost of the meter and the cost of the installation thereof and
throughout the duration of Tenant's occupancy Tenant will keep said meter and
installation equipment in good working order and repair at Tenant's own cost and
expense, in default of which Landlord may cause such meter and equipment to be
replaced or repaired and collect the cost thereof from Tenant. Tenant agrees to
pay for water consumed,


-1-

--------------------------------------------------------------------------------

as shown on such meter, as and when bills are rendered, and on default in making
such payment, Landlord may pay such charges and collect the same from Tenant.
Any such costs or expenses incurred, or payments made by Landlord for any of the
reasons or purposes hereinabove stated will be deemed to be additional rent
payable by Tenant and collectible by Landlord as such.

5. Landlord will provide janitor service to the Premises, provided the same are
used exclusively as offices, and are kept reasonably in order by Tenant, and
unless otherwise agreed to by Landlord and Tenant no one other than persons
approved by Landlord shall be permitted to enter the Premises for such purposes.
If the Premises are not used exclusively as offices, they will be kept clean and
in order by Tenant, at Tenant's expense, and to the satisfaction of Landlord,
and by persons approved by Landlord. Tenant agrees to pay to Landlord the cost
of removal of any of Tenant's refuse and rubbish to the extent that the same
exceeds the refuse and rubbish usually attendant upon the use of the Premises as
offices.

6. Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and electrical systems, when necessary, by reason
of accident or emergency or for repairs, alterations or improvements, when in
the judgment of Landlord such actions are desirable or necessary to be made,
until said repairs, alterations or improvements shall have been completed, and
Landlord will have no responsibility or liability for failure to supply elevator
facilities, plumbing, ventilating, air conditioning or electric service, when
prevented from so doing by strike or accident or by any cause beyond Landlord's
reasonable control, or by laws, rules, orders, ordinances, directions,
regulations or by reason of the requirements of any federal, state, county or
municipal authority or failure of gas, oil or other suitable fuel supply or
inability by exercise of reasonable diligence to obtain gas, oil or other
suitable fuel supply. It is expressly understood and agreed that any covenants
on Landlord's part to furnish any services pursuant to any of the terms,
covenants, conditions, provisions or agreements of this Lease, or to perform any
act or thing for the benefit of Tenant, will not be deemed breached if Landlord
is unable to furnish or perform the same by virtue of a strike or labor trouble
or any other cause whatsoever beyond Landlord's control.

EXHIBIT "F"

-2-

--------------------------------------------------------------------------------

ESTOPPEL CERTIFICATE

The undersigned, ("Tenant"), hereby certifies to , as follows:

Attached hereto is a true, correct and complete copy of that certain lease dated
_____________________, between , a ("Landlord") and Tenant (the "Lease"),
regarding the premises located at (the "Premises"). The Lease is now in full
force and effect and has not been amended, modified or supplemented, except as
set forth in Paragraph 4 below.



The Term of the Lease commenced on , ____.



The Term of the Lease will expire on , ____.



The Lease has: (Initial one)



( ) not been amended, modified, supplemented, extended, renewed or assigned.

( ) been amended, modified, supplemented, extended, renewed or assigned by the
following described terms or agreements, copies of which are attached hereto:


.

Tenant has accepted and is now in possession of the Premises.



Tenant and Landlord acknowledge that Landlord's interest in the Lease will be
assigned to and that no modification, adjustment, revision or cancellation of
the Lease or amendments thereto shall be effective unless written consent of is
obtained, and that until further notice, payments under the Lease may continue
as heretofore.



The amount of Monthly Base Rent is $ .



The amount of Security Deposit (if any) is $ . No other security deposits have
been made except as follows: .



Tenant is paying the full lease rental which has been paid in full as of the
date hereof. No rent or other charges under the Lease have been paid for more
than thirty (30) days in advance of its due date except as follows: .



All work required to be performed by Landlord under the Lease has been completed
except as follows: .



There are no defaults on the part of the Landlord or Tenant under the Lease
except as follows: .



Neither Landlord nor Tenant has any defense as to its obligations under the
Lease and claims no set-off or counterclaim against the other party except as
follows: .



Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies other than as
provided in the Lease except as follows: .



All provisions of the Lease and the amendments thereto (if any) referred to
above are hereby ratified.

The foregoing certification is made with the knowledge that                     
is relying upon the representations herein made in funding a loan to Landlord in
purchasing the Premises.

-1-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this certificate has been duly executed and delivered by the
authorized officers of the undersigned as of , ____.

TENANT:

 

,
a

By:
Print Name:
Print Title:

By:
Print Name:
Print Title:



SAMPLE ONLY
[NOT FOR EXECUTION]

EXHIBIT "G"

-2-

--------------------------------------------------------------------------------

RULES AND REGULATIONS

    

    

 A. General Rules and Regulations. The following rules and regulations govern
    the use of the Building and the Development Common Areas. Tenant will be
    bound by such rules and regulations and agrees to cause Tenant's Authorized
    Users, its employees, subtenants, assignees, contractors, suppliers,
    customers and invitees to observe the same.

    

Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice may be installed or displayed on any part of the outside or inside of the
Building or the Development without the prior written consent of Landlord.
Landlord will have the right to remove, at Tenant's expense and without notice,
any sign installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls are to be printed, painted, affixed or inscribed at
the expense of Tenant and under the direction of Landlord by a person or company
designated or approved by Landlord.



If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, or placed on any windowsill, which is
visible from the exterior of the Premises, Tenant will immediately discontinue
such use. Tenant agrees not to place anything against or near glass partitions
or doors or windows which may appear unsightly from outside the Premises
including from within any interior common areas.



Tenant will not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators, or stairways of the Development. The halls, passages,
exits, entrances, elevators and stairways are not open to the general public,
but are open, subject to reasonable regulations, to Tenant's business invitees.
Landlord will in all cases retain the right to control and prevent access
thereto of all persons whose presence in the reasonable judgment of Landlord
would be prejudicial to the safety, character, reputation and interest of the
Development and its tenants, provided that nothing herein contained will be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal or unlawful activities. No tenant and no employee or invitee of any
tenant will go upon the roof of the Building.



Tenant will not obtain for use on the Premises ice, drinking water, food, food
vendors, beverage, towel or other similar services or accept barbering or
bootblacking service upon the Premises, except at such reasonable hours and
under such reasonable regulations as may be fixed by Landlord. Landlord
expressly reserves the right to absolutely prohibit solicitation, canvassing,
distribution of handbills or any other written material, peddling, sales and
displays of products, goods and wares in all portions of the Development except
as may be expressly permitted under the Lease. Landlord reserves the right to
restrict and regulate the use of the common areas of the Development and
Building by invitees of tenants providing services to tenants on a periodic or
daily basis including food and beverage vendors. Such restrictions may include
limitations on time, place, manner and duration of access to a tenant's premises
for such purposes. Without limiting the foregoing, Landlord may require that
such parties use service elevators, halls, passageways and stairways for such
purposes to preserve access within the Building for tenants and the general
public. Landlord acknowledges that Tenant will provide drinking water and
vending machines for its employee's use.



Landlord reserves the right to require tenants to periodically provide Landlord
with a written list of any and all business invitees which periodically or
regularly provide goods and services to such tenants at the premises. Landlord
reserves the right to preclude all vendors from entering or conducting business
within the Building and the Development if such vendors are not listed on a
tenant's list of requested vendors.



Landlord reserves the right to exclude from the Building between the hours of 6
p.m. and 8 a.m. the following business day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building or has a pass or is properly identified. Tenant will be responsible
for all persons for whom it requests passes and will be liable to Landlord for
all acts of such persons. Landlord will not be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person.
Landlord reserves the right to prevent access to the Building in case of
invasion, mob, riot, public excitement or other commotion by closing the doors
or by other appropriate action.



The directory of the Building or the Development will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to exclude any other names therefrom.



All cleaning and janitorial services for the Development and the Premises will
be provided exclusively through Landlord, and except with the written consent of
Landlord, no person or persons other than those approved by Landlord will be
employed by Tenant or permitted to enter the Development for the purpose of
cleaning the same. Tenant will not cause any unnecessary labor by carelessness
or indifference to the good order and cleanliness of the Premises.



Landlord will furnish Tenant, free of charge, with ten (10) keys to each entry
door lock in the Premises. Landlord may make a reasonable charge for any
additional keys. Tenant shall not make or have made additional keys, and Tenant
shall not alter any lock or install any new additional lock or bolt on any door
of the Premises. Tenant, upon the termination of its tenancy, will deliver to
Landlord the keys to


-1-

--------------------------------------------------------------------------------

all doors which have been furnished to Tenant, and in the event of loss of any
keys so furnished, will pay Landlord therefor.



If Tenant requires telegraphic, telephonic, burglar alarm, satellite dishes,
antennae or similar services, it will first obtain Landlord's approval, and
comply with, Landlord's reasonable rules and requirements applicable to such
services, which may include separate licensing by, and fees paid to, Landlord.



Freight elevator(s) will be available for use by all tenants in the Building,
subject to such reasonable scheduling as Landlord, in its discretion, deems
appropriate. No equipment, materials, furniture, packages, supplies, merchandise
or other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord. Tenant's initial move in and subsequent deliveries of bulky items,
such as furniture, safes and similar items will, unless otherwise agreed in
writing by Landlord, be made during the hours of 6:00 p.m. to 6:00 a.m. or on
Saturday or Sunday. Deliveries during normal office hours shall be limited to
normal office supplies and other small items. No deliveries will be made which
impede or interfere with other tenants or the operation of the Building.



Tenant will not place a load upon any floor of the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord will have the right to reasonably prescribe the weight, size
and position of all safes, heavy equipment, files, materials, furniture or other
property brought into the Building. Heavy objects will, if considered necessary
by Landlord, stand on such platforms as determined by Landlord to be necessary
to properly distribute the weight, which platforms will be provided at Tenant's
expense. Business machines and mechanical equipment belonging to Tenant, which
cause noise or vibration that may be transmitted to the structure of the
Building or to any space therein to such a degree as to be objectionable to any
tenants in the Building or Landlord, are to be placed and maintained by Tenant,
at Tenant's expense, on vibration eliminators or other devises sufficient to
eliminate noise or vibration. Tenant will be responsible for all structural
engineering required to determine structural load, as well as the expense
thereof. The persons employed to move such equipment in or out of the Building
must be reasonably acceptable to Landlord. Landlord will not be responsible for
loss of, or damage to, any such equipment or other property from any cause, and
all damage done to the Building by maintaining or moving such equipment or other
property will be repaired at the expense of Tenant.



Tenant will not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant will not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors or vibrations, nor will Tenant bring into or keep in or about the Premises
any birds or animals.



Tenant will not use any method of heating or air conditioning other than that
supplied by Landlord without Landlord's prior written consent.



Tenant will not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building's heating and air conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
will refrain from attempting to adjust controls. Tenant will keep corridor doors
closed (unless Tenant occupies 100% of any floor within the Building in which
case Tenant need not comply on such floor), and shall keep all window coverings
pulled down.



Landlord reserves the right, exercisable without notice and without liability to
Tenant, to change the name and street address of the Building. Without the prior
written consent of Landlord, which Landlord may deny with or without cause,
Tenant will not use the name, photograph or likeness of the Building or the
Development in connection with or in promoting or advertising the business of
Tenant except as Tenant's address, unless given written permission by Landlord
to do so.



Tenant will close and lock the doors of its Premises and entirely shut off all
water faucets or other water apparatus, and lighting or gas before Tenant and
its employees leave the Premises. Tenant will be responsible for any damage or
injuries sustained by other tenants or occupants of the Building or by Landlord
for noncompliance with this rule.



The toilet rooms, toilets, urinals, wash bowls and other apparatus will not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from any violation of this rule will
be borne by the tenant who, or whose employees or invitees, break this rule.
Cleaning of equipment of any type is prohibited. Shaving is prohibited.



Tenant will not sell, or permit the sale at retail of newspapers, magazines,
periodicals, theater tickets or any other goods or merchandise to the general
public in or on the Premises. Tenant will not use the Premises for any business
or activity other than that specifically provided for in this Lease. Tenant will
not conduct, nor permit to be conducted, either voluntarily or involuntarily,
any auction upon the Premises without first having obtained Landlord's prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.



-2-

--------------------------------------------------------------------------------

Tenant will not install any radio or television antenna, loudspeaker, satellite
dishes or other devices on the roof(s) or exterior walls of the Building or the
Development. Tenant will not interfere with radio or television broadcasting or
reception from or in the Development or elsewhere.



Except for the ordinary hanging of pictures and wall decorations, Tenant will
not mark, drive nails, screw or drill into the partitions, woodwork or plaster
or in any way deface the Premises or any part thereof, except in accordance with
the provisions of the Lease pertaining to alterations. Landlord reserves the
right to direct electricians as to where and how telephone and telegraph wires
are to be introduced to the Premises. Tenant will not cut or bore holes for
wires. Tenant will not affix any floor covering to the floor of the Premises in
any manner except as approved by Landlord. Tenant shall repair any damage
resulting from noncompliance with this rule.



Tenant will not install, maintain or operate upon the Premises any vending
machines without the written consent of Landlord.



Landlord reserves the right to exclude or expel from the Development any person
who, in Landlord's judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building.



Tenant will store all its trash and garbage within its Premises or in other
facilities provided by Landlord. Tenant will not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
is to be made in accordance with directions issued from time to time by
Landlord.



The Premises will not be used for lodging or for the storage of merchandise held
for sale to the general public, or for lodging or for manufacturing of any kind,
nor shall the Premises be used for any improper, immoral or objectionable
purpose. No cooking will be done or permitted on the Premises without Landlord's
consent, except the use by Tenant of Underwriters' Laboratory approved equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted,
and the use of a microwave oven for employees use will be permitted, provided
that such equipment and use is in accordance with all applicable federal, state,
county and city laws, codes, ordinances, rules and regulations.



Neither Tenant nor any of its employees, agents, customers and invitees may use
in any space or in the public halls of the Building or the Development any hand
truck except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve. Tenant will not bring any
other vehicles of any kind into the Building.



Tenant agrees to comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.



Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.



To the extent Landlord reasonably deems it necessary to exercise exclusive
control over any portions of the Common Areas for the mutual benefit of the
tenants in the Building or the Development, Landlord may do so subject to
reasonable, non-discriminatory additional rules and regulations.



Landlord may prohibit smoking in the Building and may require Tenant and any of
its employees, agents, clients, customers, invitees and guests who desire to
smoke, to smoke within designated smoking areas within the Development.



Tenant's requirements will be attended to only upon appropriate application to
Landlord's asset management office for the Development by an authorized
individual of Tenant. Employees of Landlord will not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.



These Rules and Regulations are in addition to, and will not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of the Lease. Landlord may waive any one or more of these Rules
and Regulations for the benefit of Tenant or any other tenant, but no such
waiver by Landlord will be construed as a waiver of such Rules and Regulations
in favor of Tenant or any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against any or all of the tenants of
the Development.



Landlord reserves the right to make such other and reasonable and
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety and security, for care and cleanliness of the
Development and for the preservation of good order therein. Tenant agrees to
abide by all such Rules and Regulations herein above stated and any additional
reasonable and non-discriminatory rules and regulations which are adopted.
Tenant is responsible for the observance of all of the foregoing rules by
Tenant's employees, agents, clients, customers, invitees and guests.



    

 A. Parking Rules and Regulations. The following rules and regulations govern
    the use of the parking facilities which serve the Building. Tenant will be
    bound by such rules and regulations and agrees to cause its employees,
    subtenants and assignees to observe the same:

    

    -3-

    --------------------------------------------------------------------------------

    Tenant will not permit or allow any vehicles that belong to or are
    controlled by Tenant or Tenant's employees, subtenants, customers or
    invitees to be loaded, unloaded or parked in areas other than those
    designated by Landlord for such activities. No vehicles are to be left in
    the parking areas overnight and no vehicles are to be parked in the parking
    areas other than normally sized passenger automobiles, motorcycles and
    pick-up trucks. No extended term storage of vehicles is permitted.
    
    
    
    Vehicles must be parked entirely within painted stall lines of a single
    parking stall.
    
    
    
    All directional signs and arrows must be observed.
    
    
    
    The speed limit within all parking areas shall be five (5) miles per hour.
    
    
    
    Parking is prohibited: (a) in areas not striped for parking; (b) in aisles
    or on ramps; (c) where "no parking" signs are posted; (d) in cross-hatched
    areas; and (e) in such other areas as may be designated from time to time by
    Landlord or Landlord's parking operator.
    
    
    
    Landlord reserves the right, without cost or liability to Landlord, to tow
    any vehicle if such vehicle's audio theft alarm system remains engaged for
    an unreasonable period of time.
    
    
    
    Washing, waxing, cleaning or servicing of any vehicle in any area not
    specifically reserved for such purpose is prohibited.
    
    
    
    Landlord may refuse to permit any person to park in the parking facilities
    who violates these rules with unreasonable frequency, and any violation of
    these rules shall subject the violator's car to removal, at such car owner's
    expense. Tenant agrees to use its best efforts to acquaint its employees,
    subtenants, assignees, contractors, suppliers, customers and invitees with
    these parking provisions, rules and regulations.
    
    
    
    Parking stickers, access cards, or any other device or form of
    identification supplied by Landlord as a condition of use of the parking
    facilities shall remain the property of Landlord. Parking identification
    devices, if utilized by Landlord, must be displayed as requested and may not
    be mutilated in any manner. The serial number of the parking identification
    device may not be obliterated. Parking identification devices, if any, are
    not transferable and any device in the possession of an unauthorized holder
    will be void. Landlord reserves the right to refuse the sale of monthly
    stickers or other parking identification devices to Tenant or any of its
    agents, employees or representatives who willfully refuse to comply with
    these rules and regulations and all unposted city, state or federal
    ordinances, laws or agreements.
    
    
    
    Loss or theft of parking identification devices or access cards must be
    reported to the management office in the Development immediately, and a lost
    or stolen report must be filed by the Tenant or user of such parking
    identification device or access card at the time. Landlord has the right to
    exclude any vehicle from the parking facilities that does not have a parking
    identification device or valid access card. Any parking identification
    device or access card which is reported lost or stolen and which is
    subsequently found in the possession of an unauthorized person will be
    confiscated and the illegal holder will be subject to prosecution.
    
    
    
    All damage or loss claimed to be the responsibility of Landlord must be
    reported, itemized in writing and delivered to the management office located
    within the Development within ten (10) business days after any claimed
    damage or loss occurs. Any claim not so made is waived. Landlord is not
    responsible for damage by water or fire, or for the acts or omissions of
    others, or for articles left in vehicles. In any event, the total liability
    of Landlord, if any, is limited to Two Hundred Fifty Dollars ($250.00) for
    all damages or loss to any car. Landlord is not responsible for loss of use.
    
    
    
    The parking operators, managers or attendants are not authorized to make or
    allow any exceptions to these rules and regulations, without the express
    written consent of Landlord. Any exceptions to these rules and regulations
    made by the parking operators, managers or attendants without the express
    written consent of Landlord will not be deemed to have been approved by
    Landlord.
    
    
    
    Landlord reserves the right, without cost or liability to Landlord, to tow
    any vehicles which are used or parked in violation of these rules and
    regulations.
    
    
    
    Landlord reserves the right from time to time to modify and/or adopt such
    other reasonable and non-discriminatory rules and regulations for the
    parking facilities as it deems reasonably necessary for the operation of the
    parking facilities.
    
    

EXHIBIT "H"

-4-

--------------------------------------------------------------------------------

ABOVE STANDARD INTERIOR IMPROVEMENTS



Furniture: all built-in cabinetry, reception desks, bookcases, storage / file
systems.



Flooring: all flooring, except Landlord shall provide regular vacuuming and spot
cleaning as part of the building standard janitorial services.



Lighting: under cabinet task lighting, lighting on workstations or other
personal property furniture, low voltage lighting such as those found in the
lounge room 736, except Landlord shall install light bulbs purchased and stored
by Tenant.



Doors: all doors, door hardware, locks and keys.



Mechanical: supplemental air conditioning unit(s) such as the one identified for
the computer / telephone room.



Signs: all signs interior or exterior, electrical and lighting included.



Plumbing: kitchen fixtures, garbage disposals, under sink water heaters, coffee
sinks, appliances and branch lines serving the same.

Other: projection screens, Hufcor folding door found in room 702, supplemental
interior window blinds or coverings in room 803 (the corner window office at the
point of the building) and 702, supplemental fire protection systems or devices
installed in data or computer room, security or access systems (continue as is).

EXHIBIT "I"

--------------------------------------------------------------------------------